Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 1 of 69 PageID #: 5019




                    UNITED STATES DISTRICT COURT
                    WESTERN DIVISION OF KENTUCKY
                            AT LOUISVILLE




  IN RE: AMAZON.COM, INC.,                 Master File No. 3:14-md-2504
  FULFILLMENT CENTER FOR FAIR              MDL Docket No. 2504
  LABOR STANDARDS ACT (FLSA)
  AND WAGE AND HOUR LITIGATION             JUDGE: HON. DAVID J. HALE

  This Document Relates to:
  Saldana v. Amazon.com, LLC,
  Case No. 14-CV-00290-DJH




                DECLARATION OF BRIAN KRIEGLER, PH.D.
                 IN SUPPORT OF MOTION TO INTERVENE



                                May 19, 2020




                     Amazon FLSA Wage & Hour Litigation
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 2 of 69 PageID #: 5020




                                      Table of Contents


 I.     Introduction ..............................................................................1

        A. Summary of Opinions ..................................................................... 2

            1. Summary of Potential Damages, Pre-Judgment Interest, and
               Derivative Penalties in Trevino ..................................................... 2

            2. Potential PAGA Penalties ............................................................. 4

        B. Qualifications and Fee Statement ...................................................... 5



 II.    Proposed Class/Aggrieved Employee Definitions in Trevino
        that Pertain to Amazon’s Security Check Process ......................6

        A. Class Definitions ............................................................................ 6

        B. Definition of Alleged Aggrieved Employees ......................................... 7



 III. Understanding of Applicable Laws and Overview of Plaintiffs’
      Allegations in Trevino that Pertain to Amazon’s Security
      Check Process ...........................................................................7

        A. Alleged Compensable Time Off-the-Clock ........................................... 7

            1. Understanding of California Law ................................................... 7

            2. Understanding of Off-the-Clock Allegations in Trevino ...................... 8

        B. Meal Periods.................................................................................. 9

            1. Understanding of California Laws.................................................. 9

            2. Understanding of Meal Period Allegations in Trevino ...................... 10

        C. Rest Periods ................................................................................ 10



                                                                                                         ii

                             Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 3 of 69 PageID #: 5021




           1. Understanding of California Laws................................................ 10

           2. Understanding of Rest Period Allegations in Trevino....................... 11

       D. § 203 Waiting Time Penalties ......................................................... 12

           1. Understanding of California Laws................................................ 12

           2. Waiting Time Allegations in Trevino ............................................ 12

       E. § 226 Wage Statement Penalties .................................................... 12

           1. Understanding of California Laws................................................ 12

           2. Wage Statement Allegations in Trevino ....................................... 12



 IV.   Data Analyzed to Date in Trevino ............................................13

       A. Timekeeping Production ................................................................ 13

       B. Payroll Production ........................................................................ 13



 V.    Calculations Used to Derive Potential Damages, Interest,
       Derivative Penalties, and PAGA Penalties in Trevino ...............14

       A. The Estimated Number of Putative Class Members ............................. 14

       B. The Average Hourly Rates Per Employee .......................................... 15

       C. The Estimated Numbers of Shifts Between July 12, 2013 and Present
          Day ........................................................................................... 15

       D. The Estimated Numbers of Shifts Over 6.0 and of at Least 3.5 Hours .... 15

       E. Pre-Judgment Interest Across the Putative Class ............................... 16

       F. Calculations Related to Potential Liquidated Damages ........................ 17

           1. The Estimated Number of Shifts On/After July 12, 2014 ................. 17

                                                                                                          iii

                            Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 4 of 69 PageID #: 5022




           2. The Average Hourly Rate Among Employees On/After July 12, 2014 17

       G. Calculations Related to § 203 Waiting Time Penalties ......................... 17

           1. The Estimated Number of Employees Terminated On/After July 12,
              2014 ..................................................................................... 17

           2. The Estimated Average Daily Wage Among Persons Eligible for
              Waiting Time Penalties ............................................................. 18

       H. Calculations Related to PAGA and § 226 Wage Statement Penalties ...... 18



 VI.   Potential Damages, Interest, and Penalties in Trevino ............19


 VII. Concluding Remarks ................................................................20


                                       LIST OF EXHIBITS


 1 - Curriculum Vitae
 2 - List of Proposed Classes in Trevino v. Amazon
 3 - Formulas for Estimating Potential Principal Damages, Pre-Judgment Interest,
       Derivative Penalties, and PAGA Penalties
 4 - Potential Damages, Pre-Judgment Interest, Derivative Penalties, and PAGA
       Penalties, July 12, 2013 through Present Day
    4A - Derivation of Potential Damages and Pre-Judgment Interest for Each
       Additional Compensable Minute Per Shift, July 12, 2013 through Present Day
    4B - Derivation of Potential Liquidated Damages for Each Additional
    Compensable Minute Per Shift, July 12, 2014 through Present Day
    4C - Derivation of Potential Damages and Pre-Judgment Interest for Potential
       Meal/Rest Premium Payments Owed, July 12, 2013 through Present Day
    4D - Potential Waiting Time Penalties For Persons Terminated On or After July
       12, 2014
    4E - Potential Wage Statement Penalties, July 12, 2016 through Present Day
    4F - Potential PAGA Penalties, July 12, 2016 through Present Day




                                                                                                         iv

                            Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 5 of 69 PageID #: 5023

                                                                                                      5/19/2020




 I, Brian Kriegler, declare:

 I.        Introduction
 1.        I have personal knowledge of the facts set forth in this declaration except where
           otherwise specified. If called to testify to these facts as a witness in this action, I
           would so testify.

 2.        I have been retained by the plaintiffs in Juan Trevino, et al. v. Amazon Fulfillment Services,
           Inc., et al. (“Amazon”), Case No. 1:18-cv-00120-DAD-BAM, pending in the United
           States District Court, Eastern District of California (hereinafter, “Trevino”). To date in
           Trevino, I have provided my analyses and opinions in: (i) a declaration in support of
           Plaintiffs’ motion for class certification,1 (ii) a reply declaration in support of
           Plaintiffs’ motion for class certification,2 (iii) a declaration in response to a Daubert
           motion,3 and (iv) deposition.4

 3.        My understanding is that this declaration is being submitted in support of a motion to
           intervene in Saldana v. Amazon.com, LLC, Case No. 14-CV-00290-DJH, pending in the
           United States District Court, Western Division of Kentucky at Louisville.

 4.        The purpose of this declaration is to show calculations of potential damages, pre-
           judgment interest, derivative penalties, and PAGA penalties in Trevino. Such
           calculations stem from Amazon’s exit security check process as alleged in that case.
           To derive these dollar amounts, I have relied on Amazon’s timekeeping and payroll
           records that were produced during discovery in Trevino. I have also applied generally
           accepted methods for making projections and extrapolations.




 1Declaration of Brian Kriegler, Ph.D., in Support of Plaintiffs’ Motion for Class Certification, dated
 November 21, 2019.
 2 Reply Declaration of Brian Kriegler, Ph.D., in Support of Plaintiffs’ Motion for Class Certification, dated
 January 30, 2020.
 3Declaration of Brian Kriegler, Ph.D., in Opposition to Defendants’ Notice of Motion and Motion to
 Exclude Plaintiffs’ Expert Dr. Brian Kriegler, dated February 6, 2020.
 4   Videotaped Deposition of Brian Kriegler, Ph.D., December 18, 2019.

                                                                                                          Page 1

                                Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 6 of 69 PageID #: 5024

                                                                                       5/19/2020




 5.    Section I.A below includes several tables showing potential damages, interest, and
       penalties. I provide my qualifications and fee statement in Section I.B. Subsequent
       to Section I, this declaration is organized as follows: Section II covers proposed class
       definitions and defines alleged Aggrieved Employees. Section III includes my
       understanding of the allegations in Trevino. In Section IV, I describe the timekeeping
       and payroll data that I have analyzed. In Section V, I describe many of the inputs
       that are used to calculate the potential damages, interest, and penalties reported
       herein. Section VI introduces several exhibits showing the derivation of these
       calculations. I offer concluding remarks in Section VII.

       A. Summary of Opinions
 6.    The numbers herein are preliminary and potential for three chief reasons. First, my
       analysis is based on timekeeping and payroll data for a random sample of 10 percent
       of putative class members in Trevino produced by Amazon. Second, said sample of
       data is current only through mid-2018. Third, my understanding is that Trevino is
       ongoing and that the Court has yet to issue a class certification order.

          1. Summary of Potential Damages, Pre-Judgment Interest, and
             Derivative Penalties in Trevino
 7.    Table 1 below shows aggregate potential damages, pre-judgment interest, and
       derivative penalties in Trevino. These estimates are shown through May 19, 2020.




                                                                                           Page 2

                         Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 7 of 69 PageID #: 5025

                                                                                         5/19/2020




                     Table 1: Summary of Potential Classwide
          Damages, Interest, and Penalties in Trevino Through May 19, 2020
                 Description                          Dollar Amount

       Unpaid Wages for Each Additional Minute of Compensable Time
              Principal damages*                                $4,870,976
              Pre-Judgment interest**                           $1,166,112
              Liquidated damages***                             $3,832,004

       Meal Premium Payments Owed for “Controlled” Meal Periods
              Principal damages*                                $200,917,727
              Pre-Judgment interest**                            $48,099,704

       Rest Premium Payments Owed for “Controlled” Rest Periods
               Principal damages*                               $223,480,940
               Pre-Judgment interest**                           $53,501,337

       California LC § 203 Penalties for Failure to
                                                                 $168,640,290
       Pay All Wages Upon Termination***
       California LC § 226 Penalties for Failure to
                                                                 $122,196,500
       Issue Adequate Wage Statements****

       Potential Recovery Across
                                                                 $826,705,590
       All Class Claims

       * - Statute of limitation dates back to July 12, 2013.
       ** - Computed at 7% simple per annum with an accrual date of May 19, 2020.
       *** - Statute of limitation dates back to July 12, 2014.
       **** - Statute of limitation dates back to July 12, 2016.


 8.    Table 2 below shows potential damages, pre-judgment interest, and derivative
       penalties per average putative class member in Trevino. Averages for unpaid wages
       and meal/rest damages are based on the numbers in Table 1 above divided by an
       estimated class size of 179,533 people. Average waiting time penalties under § 203
       are based on the classwide average daily wage multiplied by 30 days. Average wage
       statement penalties under § 226 are based on the numbers in Table 1 divided by an
       estimated wage statement class of 72,520 people.

                                                                                             Page 3

                           Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 8 of 69 PageID #: 5026

                                                                                            5/19/2020




              Table 2: Summary of Potential Damages, Interest, and Penalties
               Per Putative Class Member in Trevino Through May 19, 2020
                      Description                         Dollar Amount

      Unpaid Wages for Each Additional Minute of Compensable Time
             Principal damages*                                            $27.13
             Pre-Judgment interest**                                        $6.50
             Liquidated damages***                                         $21.34

      Meal Premium Payments Owed for “Controlled” Meal Periods
             Principal damages*                                          $1,119.11
             Pre-Judgment interest**                                      $267.92

      Rest Premium Payments Owed for “Controlled” Rest Periods
              Principal damages*                                         $1,244.79
              Pre-Judgment interest**                                     $298.00

      California LC § 203 Penalties for Failure to
                                                                         $3,451.50
      Pay All Wages Upon Termination***
      California LC § 226 Penalties for Failure to
                                                                         $1,685.00
      Issue Adequate Wage Statements****

      Potential Recovery Per Person Across All Class Claims
      Putative Class Members Terminated
                                                                         $8,121.29
      On/After July 2014
      Putative Class Members Not Terminated
                                                                         $4,669.79
      On/After July 2014

      * - Statute of limitation dates back to July 12, 2013.
      ** - Computed at 7% simple per annum with an accrual date of May 19, 2020.
      *** - Statute of limitation dates back to July 12, 2014.
      **** - Statute of limitation dates back to July 12, 2016.

             2. Potential PAGA Penalties
 9.      My understanding is that the plaintiffs in Trevino also are seeking penalties pursuant to
         California’s Private Attorneys General Act (PAGA). In that regard, I further
         understand that alleged “Aggrieved Employees” include all Amazon hourly
         employees in California between July 12, 2016 and Present Day (“PAGA Period”).
         Lastly, my understanding is that for employees at Amazon warehouses that used

                                                                                                Page 4

                              Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 9 of 69 PageID #: 5027

                                                                                              5/19/2020




         metal detectors to conduct exit security checks, every employee pay period in which
         an employee had hours worked is potentially subject to a PAGA penalty.

 10.     Table 3 shows aggregate potential PAGA penalties in Trevino, subject to different
         dollar amounts. These numbers are shown for the period July 12, 2016 through May
         19, 2020.

                                  Table 3: Summary of Potential
                                   PAGA Penalties in Trevino*,
                                July 12, 2016 through Present Day
              Assumed Dollar Amounts Per
              Violative Employee Pay Period                    Dollar Amount
            $100 per violation                                  $163,308,000
            $200 per violation                                  $326,616,000
            $250 per violation                                  $408,270,000
            * - Statute of limitation dates back to July 12, 2016.


 11.     Table 4 below shows PAGA Penalties per alleged Aggrieved Employee in Trevino.
         These calculations are derived using 25 percent of the numbers in Table 3 above and
         an estimated 72,520 alleged Aggrieved Employees.5

                        Table 4: Summary of Potential PAGA Penalties
                        Per Alleged Aggrieved Employee in Trevino,*
                                July 12, 2016 through Present Day
              Assumed Dollar Amounts Per
              Violative Employee Pay Period                    Dollar Amount
            $100 per violation                                      $562.98
            $200 per violation                                     $1,125.95
            $250 per violation                                     $1,407.44
            * - Statute of limitation dates back to July 12, 2016.

         B. Qualifications and Fee Statement
 12.     I am a Managing Director at Econ One Research, Inc. (“Econ One”), an economic
         and statistical consulting firm with offices in Houston, Los Angeles, Memphis, New
         York, Sacramento, the San Francisco Bay Area, Washington, D.C, and India. I earned


 5 Under PAGA, my understanding is that 25 percent of penalties go to Aggrieved Employees and the
 remaining 75 percent goes to the State of California.

                                                                                                    Page 5

                             Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 10 of 69 PageID #: 5028

                                                                                                      5/19/2020




          my M.S. and Ph.D. in statistics from UCLA and my B.A. in mathematics/economics
          from Claremont McKenna College. I have published several articles in peer-reviewed
          journals on the use of sampling and statistical modeling.

  13.     I have testified as an expert statistician in both State and Federal courts several dozen
          times, of which approximately half were in connection with wage and hour class
          actions. I have been an invited speaker at numerous legal conferences, including the
          American Bar Association’s Annual Labor and Employment Conference in 2017,6 the
          California Employment Lawyers’ Association Annual Conference in 2018,7 and the
          ABA’s Fair Labor Standards Legislation mid-winter meeting in 2020.8 A true and
          correct copy of my curriculum vitae, which includes my testimonial experience, is
          attached hereto as Exhibit 1.

  14.     Econ One currently is being compensated for the time I spend on this matter at $415
          per hour. Econ One is being compensated for the time spent by other Econ One
          employees on this project at their normal and customary hourly rates.

  II.     Proposed Class/Aggrieved Employee Definitions in Trevino that
          Pertain to Amazon’s Security Check Process

          A. Class Definitions
  15.     Attached hereto is Exhibit 2, which represents my understanding of the classes for
          which Plaintiffs seek certification in Trevino. There are 11 proposed classes, of which
          the following 7 classes relate to Amazon’s exit security check process:

                   •       Class 1 - Unpaid Wages Class (Hours Worked Claim Based on Control
                           of Employees through Mandatory Exit Security Procedures)

                   •       Class 2 - Unpaid Wages Class (Controlled Meal Periods)


  6“Representative Evidence in Class Actions after Tyson Foods.” With Ryan Haggerty, John Ho, Rachhana Srey, and
  Debra Nahrstadt. 2017 Annual ABA Labor and Employment Law Conference, Washington, DC.
  7“An Analysis of California Employment-Related Arbitrations,” with Genie Harrison and Cliff Palefsky. 31st
  Annual CELA Conference, San Diego, CA.
  8“Arbitrating Individual FLSA Claims Under Compulsion,” with Matthew Helland, Sally Abrahamson, Eric
  Su, and Sheri Eisner. 2020 ABA FLSL Midwinter Meeting, Los Cabos, MX.

                                                                                                           Page 6

                                Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 11 of 69 PageID #: 5029

                                                                                                  5/19/2020




                  •       Class 3 - Meal Period Violations for Controlled Meal Periods

                  •       Class 4 - Rest Period Violations for Controlled Rest Periods

                  •       Class 9 - Derivative Wage Statement Class

                  •       Class 10 - § 203 Class

                  •       Class 11 - UCL Class

          B. Definition of Alleged Aggrieved Employees
  16.     Aggrieved employees include all employees who were subject to any of the violations
          alleged as to class members on or after July 12, 2016.

  III. Understanding of Applicable Laws and Overview of Plaintiffs’
       Allegations in Trevino that Pertain to Amazon’s Security Check
       Process

          A. Alleged Compensable Time Off-the-Clock

              1. Understanding of California Law
  17.     I understand that employers generally are required to pay employees for all “hours
          worked”9 and that “hours worked” includes “time during which an employee is
          subject to the control of an employer.”10 I further understand that this can include
          time spent before and after scheduled shift times.




  9Wage Order No. 7 provides that “[e]very employer shall pay to each employee, on the established payday
  for the period involved, not less than the applicable minimum wage for all hours worked in the payroll
  period, whether the remuneration is measured by time, piece, commission, or otherwise.” (8 Cal. Code Regs.
  § 11070, subd. 4(B).)
  10See IWC Wage Order 7, ¶2G (“‘Hours worked’ means the time during which an employee is subject to the
  control of an employer, and includes all the time the employee is suffered or permitted to work, whether or
  not required to do so.”). URL: https://www.dir.ca.gov/iwc/wageorders2005/iwcarticle7.html.

                                                                                                      Page 7

                               Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 12 of 69 PageID #: 5030

                                                                                                      5/19/2020




                 2. Understanding of Off-the-Clock Allegations in Trevino
  18.        Plaintiffs contend that Amazon only paid the putative class for some, but not all,
             hours that they were under Amazon’s control. The basis for these allegations stems
             from three primary reasons:

                     a.       First, at specific facilities, employees were required to go through a
                              metal detector security check each time they exited.11 These security
                              checks were performed after employees clocked out.12 Hereinafter I
                              refer to said off-the-clock time as “Security Check Time.”
                              Additionally, I use the term “Facilities with Metal Detectors”13 to refer
                              to locations that utilize metal detectors during the security check
                              process.

                     b.       Second, at Facilities with Metal Detectors, employees allegedly clocked
                              in/out at a location different (and on a different device) from where
                              they swiped to enter/exit the facility. The time spent after swiping in
                              until clocking in at the time clock station was off-the-clock. Likewise,
                              the time spent after clocking out at the time clock station and swiping
                              out to exit the facility was off-the-clock. Hereinafter, the term
                              “Controlled Pre/Post-Shift Time” refers to the entire time between the
                              facility entrance/exit and the time clock station. Controlled Pre/Post-
                              Shift Time includes, but is not limited to, Security Check Time.

                     c.       Third, at Facilities with Metal Detectors and as a result of the alleged
                              mandatory security check process, Amazon allegedly retained “control”
                              over the employees during meal periods inside the facility. Hereinafter,
                              said time is referred to as “Controlled Meal Period Time.”



  11   See Deposition of Cody Carr, dated October 25, 2019 (“Carr Depo.”), at 16:6-15, 18:12-19:14.
  Based on Mr. Carr’s deposition testimony, at the outset I understand the 12 facilities with metal detectors at
  the security checkpoint to be as follows: LGB8, OAK3, OAK4, OAK6, ONT2, ONT3, ONT6, ONT8,
  ONT9, PCA1, SJC7, and SMF1. See Carr. Depo., at 35:19-36:3, 37:7-15, 37:21-38:14, 38:20-39:3, 39:16-25,
  40:21-24, 41:2-7, 41:10-20, 41:23-42:13, and 42:24-43:22.
  12   See Carr Depo., at 71:11-72:19.
  13My understanding is that there are at least 12 such facilities based on the testimony of Amazon’s
  designated Rule 30(b)(6), as follows: LGB8, OAK3, OAK4, OAK6, ONT2, ONT3, ONT6, ONT8, ONT9,
  PCA1, SJC7, and SMF1.

                                                                                                          Page 8

                                   Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 13 of 69 PageID #: 5031

                                                                                                        5/19/2020




  19.     Thus at Facilities with Metal Detectors, the plaintiffs in Trevino allege that the
          following are compensable because they are under the control of the employer: (i)
          Controlled Pre/Post-Shift Time (which includes Security Check Time), and (ii)
          Controlled Meal Period Time. Hereinafter the term “Combined Controlled Time”
          refers to the combination of Controlled Pre/Post-Shift Time and Controlled Meal
          Period Time.

          B. Meal Periods

               1. Understanding of California Laws
  20.     Table 5 below shows my understanding of the number of 30-minute duty free,
          uncontrolled, uninterrupted meal periods that California employers are required to
          provide to non-exempt employees each shift pursuant to the applicable Wage Order
          and the California Supreme Court’s Brinker opinion.14

                                             Table 5:
                       Number of Meal Periods Employer is Required to
                     Provide to Each Putative Class Member on each Shift
                           Number of Hours in a          Number of Meal
                      Non-Exempt Employee’s Shift         Periods Earned
                  5 hours or less                                0
                  Over 5 hour and up to 10 hours                 1
                  Over 10 and up to 15 hours                     2
                  Over 15 and up to 20 hours                     3


  21.     I further understand that when California non-exempt employees are not provided all
          of their timely 30-minute uninterrupted and uncontrolled meal breaks in a shift, they
          are owed one hour of pay at their regular rate of compensation (hereinafter “Meal
          Period Premium Payment”). By way of example, this means that the employee is


  14“We conclude that, absent waiver, section 512 requires a first meal period no later than the end of an
  employee’s fifth hour of work, and a second meal period no later than the end of an employee’s 10th hour of
  work… [t]he statute requires a first meal period no later than the start of an employee's sixth hour of
  work…Accordingly, first meal periods must start after no more than five hours... [Section 512] require[s] a
  second meal period after no more than 10 hours of work in a day, i.e., no later than what would be the start of
  the 11th hour of work...” Brinker Restaurant Corp. v. Superior Court (2012) 53 Cal. 4th (“Brinker”) at 1004, 1035,
  1037-1039, 1041.

                                                                                                            Page 9

                                 Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 14 of 69 PageID #: 5032

                                                                                                    5/19/2020




             owed one hour of compensation--i.e., a single Meal Period Premium Payment--under
             each of the following scenarios:

                     •        The employee is under the employer’s control for more than 6 hours
                              and is not provided with any “uncontrolled” 30-minute meal periods.

                     •        The employee is under the employer’s control for more than 10 hours
                              and is not provided with any “uncontrolled” 30-minute meal periods.

                     •        The employee is under the employer’s control for more than 10 hours,
                              is provided with a 30-minute “uncontrolled” meal period within the
                              first five hours but is not provided with an “uncontrolled” 30-minute
                              second meal period within the first 10 hours.

                 2. Understanding of Meal Period Allegations in Trevino
  22.        At Facilities with Metal Detectors, I understand that the plaintiffs in Trevino allege that
             Amazon required all employees to undergo a security check before exiting at specific
             facilities in order to take an off-site meal break.15 Thus, Amazon allegedly retained
             “control” over the employees during meal periods inside the facility. Plaintiffs
             contend that such policy/practice violated Amazon’s obligation to provide
             “uncontrolled” meal periods. Within this framework, Plaintiffs are seeking Meal
             Period Premium Payments for each shift in which at least one earned meal period
             was “controlled.”

             C. Rest Periods

                 1. Understanding of California Laws
  23.        Table 6 below shows the number of 10-minute uninterrupted and “uncontrolled”
             rest periods that California employers are required to authorize and permit non-
             exempt employees to take each shift, per my understanding of California law.16



  15   See Carr Depo., at 16:6-15, 18:12-19:14, and 24:5-25.
  16“Employees are entitled to 10 minutes’ rest for shifts from three and one-half to six hours in length, 20
  minutes for shifts of more than six hours up to 10 hours, 30 minutes for shifts of more than 10 hours up to
  14 hours, and so on.” Brinker at 1020.

                                                                                                      Page 10

                                   Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 15 of 69 PageID #: 5033

                                                                                         5/19/2020




                                         Table 6:
                  Number of Rest Periods Employer is Required to
          Authorize and Permit to Each Putative Class Member on each Shift
                    Number of Hours in a                Number of Rest
                Non-Exempt Employee’s Shift             Periods Earned
         Under 3 hours, 30 minutes                             0
         Between 3 hours, 30 minutes and up to 6 hours         1
         Over 6 hours and up to 10 hours                       2
         Over 10 hours and up to 14 hours                      3


  24.   I understand that when non-exempt employees working in California are not
        authorized and permitted to take a paid and timely 10-minute, duty-free,
        “uncontrolled,” and uninterrupted rest break when required by California law, they
        are owed one hour of pay at their regular rate of compensation (hereinafter, “Rest
        Period Premium Payment”). By way of example, this means that the employer owes
        the employee one hour of pay--i.e., a single Rest Period Premium Payment--under each
        of the following scenarios:

               •       The employee is under the control of the employer for at least 3.5
                       hours but is not authorized/permitted to take an “uncontrolled” rest
                       period

               •       The employee is under the control of the employer for more than 6.0
                       hours but is not authorized/permitted to take any “uncontrolled” rest
                       periods

               •       The employee is under the control of the employer for more than 6.0
                       hours but is authorized/permitted to take only one “uncontrolled” rest
                       period

               •       The employee is under the control of the employer for more than 10.0
                       hours but is authorized/permitted to take fewer than three
                       “uncontrolled” rest periods

           2. Understanding of Rest Period Allegations in Trevino
  25.   At Facilities with Metal Detectors, I understand that Amazon required all employees
        to undergo a security check before exiting at specific facilities in order to take an off-


                                                                                            Page 11

                           Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 16 of 69 PageID #: 5034

                                                                                                 5/19/2020




             site rest break.17 Thus, Amazon allegedly retained “control” over the employees
             during rest periods inside the facility. The plaintiffs in Trevino contend that such
             policy/practice violated Amazon’s obligation to authorize and permit “uncontrolled”
             rest breaks.

             D. § 203 Waiting Time Penalties

                 1. Understanding of California Laws
  26.        My understanding is that California law requires employers to pay all wages due to its
             employees within 72 hours of their final date of employment. I further understand
             that former employees are owed up to 30 days of wages if some wages are unlawfully
             withheld.

                 2. Waiting Time Allegations in Trevino
  27.        I understand that the plaintiffs in Trevino allege that waiting time penalties are owed as
             a derivative claim to the extent that they prevail on claims pertaining to (i) unpaid
             wages and/or (ii) unpaid Meal/Rest Premium Payments.

             E. § 226 Wage Statement Penalties

                 1. Understanding of California Laws
  28.        My understanding is that California law requires that employers provide employees
             with wage statements containing specific information, including but not limited to
             hours worked and wages owed. I further understand that penalties are owed for each
             instance in which this information is not accurately and sufficiently shown on a wage
             statement.

                 2. Wage Statement Allegations in Trevino
  29.        The plaintiffs in Trevino contend that wage statement penalties are owed to the extent
             they prevail on the claims pertaining to (i) unpaid wages and/or (ii) unpaid Meal/Rest
             Premium Payments.



  17   See Carr Depo., at 16:6-15, 18:12-19:14, and 24:5-25.

                                                                                                    Page 12

                                   Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 17 of 69 PageID #: 5035

                                                                                                 5/19/2020




  IV.       Data Analyzed to Date in Trevino

            A. Timekeeping Production
  30.       Amazon’s “Timekeeping Production” in Trevino consists of data for 7,718 employees.
            In that litigation, I understand that this purportedly comprised a random sample of
            10 percent of putative class members through mid-2018. I further understand that (i)
            all time clock stations are located inside the Amazon warehouses, and (ii) such
            locations are different than the security exit checkpoint(s). In total, these data include
            1,313,687 employee shifts for 7,715 employees spanning July 12, 2013 through July 1,
            2018.18

  31.       Within the Timekeeping Production, there are 7,373 employees who worked at one
            or more Facility with Metal Detectors. These people had a total of 1,257,608 shifts at
            these facilities. Section V below includes details about how I have estimated total
            numbers of employees and employee shifts through Present Day.

            B. Payroll Production
  32.       Amazon’s “Payroll Production” consists of earnings data for 7,726 putative class
            members in Trevino v. Amazon.19 With few exceptions, this data file includes
            information for the same set of employees as in the Timekeeping Production. For
            each pay period and putative class member, the Payroll Production includes
            identification numbers, rates of pay, hours worked, and various categories of
            earnings. Across all putative class members, these data include 197,135 employee pay
            periods spanning the period from July 19, 2013 through June 29, 2018.

  33.       Within the Payroll Production, there are 7,365 employees who worked at one or
            more Facilities with Metal Detectors. They had a total of 183,245 employee pay
            periods. Section V below includes details about how I have estimated total numbers
            of employees and employee pay periods through Present Day.



  18I have excluded any “ambiguous” timekeeping records from my data analysis and calculations. Such records
  include shifts with inconsistent punch in and out times. The excluded records account for less than 0.1
  percent of all shifts.
  19   See TRE-AMA 001199-1200.

                                                                                                   Page 13

                               Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 18 of 69 PageID #: 5036

                                                                                               5/19/2020




  V.      Calculations Used to Derive Potential Damages, Interest,
          Derivative Penalties, and PAGA Penalties in Trevino
  34.     This section includes details about certain calculations that serve as inputs for
          potential damages, interest, and penalties in Trevino.

          A. The Estimated Number of Putative Class Members
  35.     The estimated number of putative class members is used to derive potential damages,
          interest, and penalties owed to each class member on average (i.e., per capita). At the
          outset, this number is estimated to be 179,533 people. This number is computed
          using five steps:

                  •       Step 1 - Identify the number of employees in the Timekeeping
                          Production. There are 7,715 people in Amazon’s data between
                          7/12/2013 and 7/1/2018.

                  •       Step 2 - Identify the number of employees in the Timekeeping
                          Production who worked at one or more Facility with Metal Detectors
                          during the same time period. There are 7,373 people meeting this
                          condition.

                  •       Step 3 - Use Steps 1 and 2 to calculate the proportion of people at
                          Amazon in California who worked at one or more Facility with Metal
                          Detectors. This is equal to 7,373 / 7,715 = 95.57 percent.

                  •       Step 4 - Identify the purported total number of employees at Amazon
                          in California. My understanding is that such number is approximately
                          187,855 for the period May 2013 to Present Day.20 Such date range
                          aligns closely with the date range in Trevino.

                  •       Step 5 - Multiply the proportion in Step 3 by the number of people in
                          Step 4. This equals 95.57% x 187,855 = 179,533 people.




  20Declaration of Mark R. Thierman in Support of Preliminary Approval of Class Action Settlement, dated
  April 30, 2020 (Dkt. 265-2), ¶ 48 (“The number of Post-May 2013 Subclass Member shall be determined by
  reference to Defendants’ records but is currently estimated to be 187,855 persons.”).

                                                                                                  Page 14

                              Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 19 of 69 PageID #: 5037

                                                                                                 5/19/2020




          B. The Average Hourly Rates Per Employee
  36.     The average hourly rate in the Payroll Production from July 19, 2013 through June
          29, 2018 is used to derive unpaid wages for alleged Combined Controlled Time.
          Based on the Payroll Production, this average hourly rate is $13.17.

          C. The Estimated Numbers of Shifts Between July 12, 2013 and
             Present Day
  37.     Shift counts qualifying for straight time, overtime, and double time are used to derive
          potential unpaid wages for each additional minute of Combined Controlled Time. Of
          the 1,257,608 shifts in the Timekeeping Production, 555,718 shifts are under 10
          hours qualifying for straight time, 700,543 shifts are at least 10 and less than 12 hours
          qualifying for daily overtime, and 1,347 shifts are at least 12 hours qualifying for
          double time. Given that the data production in Trevino constitutes a 10 percent
          sample through July 1, 2018, it follows the estimated numbers of shifts during this
          date range are multiplied by 10.

  38.     Additionally, my understanding is that the Trevino case is ongoing such that the
          relevant date range extends to Present Day. As of the date of this report, the relevant
          date range has increased 37.9 percent.21 Thus at the outset, the estimated numbers of
          employee shifts between July 12, 2013 through May 19, 2020 are equal to the
          following:

                  •       555,718 x 10 x (1 + 0.379) = 7,663,351 straight time shifts

                  •       700,543 x 10 x (1 + 0.379) = 9,660,488 daily overtime shifts

                  •       1,347 x 10 x (1 + 0.379) = 18,575 daily double time shifts

          D. The Estimated Numbers of Shifts Over 6.0 and of at Least 3.5
             Hours
  39.     Shift counts over 6.0 and of at least 3.5 hours are used to derive potential meal/rest
          period damages. Of the 1,257,608 shifts in the Timekeeping Production, 1,126,031
          were over 6.0 hours qualifying for one meal period, and 1,230,525 were at least 3.5


   There are 1,816 days between July 12, 2013 and July 1, 2018. There are 688 days between July 2, 2018 and
  21

  May 19, 2020. 688 / 1,816 = 37.9 percent.

                                                                                                    Page 15

                               Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 20 of 69 PageID #: 5038

                                                                                                    5/19/2020




             hours qualifying for one rest period. As of the date of this report, the relevant date
             range has increased 37.9 percent.22 Thus, among all putative class members in Trevino
             between July 12, 2013 and May 19, 2020, there are:

                     1,126,031 x 10 x (1 + 0.379) = 15,527,967 employee shifts over
                     6.0 hours,23 and

                     1,230,525 x 10 x (1 + 0.379) = 16,968,940 employee shifts of at
                     least 3.5 hours.24

             E. Pre-Judgment Interest Across the Putative Class
  40.        A pre-judgment interest rate is applied to unpaid wages for alleged (i) Combined
             Controlled Time (ii) Meal/Rest Premium Payments owed. Plaintiffs’ counsel in
             Trevino has asked me to calculate potential pre-judgment interest at 7 percent simple
             per annum. For example, interest is equal to 35 percent on alleged damages from 5
             years ago (5 x 7%). Interest is equal to 14 percent on alleged damages from 2 years
             ago (2 x 7%).

  41.        As of the date of this declaration, the Trevino class period includes pay periods
             between July 19, 2013 and May 19, 2020. The “midpoint” of this date range is 3.42
             years ago (December 18, 2016). Therefore, estimated pre-judgment interest on
             average is the following:

                                      7% x 3.42 years on average = 23.94%.




  22   See ¶ 38 and fn. 21 above.
  23Potential meal period damages are offset by 19,743 Meal Premium Payments in the Payroll Production.
  Extrapolated to the class period to Present Day, there are an estimated total of 19,743 x 10 x (1 + 0.379) =
  272,256 Meal Premium Payments. Thus, meal period damages are computed based on a “net” difference of
  15,527,967 - 272,256 = 15,255,711 shifts in which a Meal Premium Payment is allegedly owed.
  24There do not appear to be any Rest Premium Payments in the Payroll Production. Therefore, a Rest
  Premium Payment allegedly is owed for each shift of at least 3.5 hours.

                                                                                                       Page 16

                                    Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 21 of 69 PageID #: 5039

                                                                                                 5/19/2020




          F. Calculations Related to Potential Liquidated Damages
  42.     Estimates for the number of shifts and average hourly rate on/after July 12, 2014 are
          used to calculate potential liquidated damages. The derivation of each number is
          described in this section.

              1. The Estimated Number of Shifts On/After July 12, 2014
  43.     Between July 12, 2014 and July 1, 2018 (i.e., 3.97 years), there are 1,184,388 shifts in
          the Timekeeping Production. Since the end of the Timekeeping Production, the
          relevant date range for liquidated damages extended to Present Day and increased
          47.4 percent.25 Thus at the outset, the estimated number of employee shifts between
          July 12, 2014 through May 19, 2020 is equal to the following:

                  1,184,388 x 10 x (1 + 0.474) = 17,457,879 employee shifts.

              2. The Average Hourly Rate Among Employees On/After July 12,
                 2014
  44.     Based on the Payroll Production, this average hourly rate between July 12, 2014 and
          July 1, 2018 is $13.17.

          G. Calculations Related to § 203 Waiting Time Penalties
  45.     Estimates for the number of employees terminated after July 12, 2014 and their
          average daily wage are used to calculate § 203 waiting time penalties. The derivation
          for each number is described in this section.

              1. The Estimated Number of Employees Terminated On/After July
                 12, 2014
  46.     The Timekeeping and Payroll Productions collectively include 4,886 putative class
          members who (i) had hours worked at one or more Facilities with Metal Detectors on
          or after July 12, 2014, and (ii) did not appear to have any hours worked or earnings
          on or after May 1, 2018 (i.e., approximately 2 months before the end of data
          production). Given that the data production constituted a 10 percent sample of



   There are 1,451 days between July 12, 2014 and July 1, 2018. There are 688 days between July 2, 2018 and
  25

  May 19, 2020. 688 / 1,451 = 47.4 percent.

                                                                                                    Page 17

                               Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 22 of 69 PageID #: 5040

                                                                                                   5/19/2020




          putative class members, it follows that the estimated number of likely former
          employees as of mid-2018 is 48,860 (i.e., 10 x 4,886).26

              2. The Estimated Average Daily Wage Among Persons Eligible for
                 Waiting Time Penalties
  47.     The average daily wage for terminated employees is derived using four steps:

                  •        Step 1 - Restrict Timekeeping and Payroll Productions to the time
                           period July 12, 2014 through July 1, 2018 and to the 4,886 people
                           described in paragraph 46 above.

                  •        Step 2 - Among the people and during the time period described in Step
                           1, compute the average shift length according to the Timekeeping
                           Production. This is equal to 8.96 hours

                  •        Step 3 - Among the people and during the time period described in Step
                           1, compute the average base rate according to the Payroll Production.
                           This is equal to $12.84.

                  •        Step 4 - Multiply the numbers obtained in Steps 2 and 3 to get the
                           average daily wage. This is equal to 8.96 x $12.84 = $115.05.

          H. Calculations Related to PAGA and § 226 Wage Statement Penalties
  48.     My understanding is that the relevant date range for PAGA and § 226 penalties is July
          12, 2016 to Present Day. Collectively, there are two data inputs for these penalties: (i)
          the number of employees, and (ii) the number of pay periods per employee.

  49.     Six steps are used to derive the potential number of employee pay periods that are
          subject to § 226 and PAGA penalties from July 12, 2016 to Present Day:

                  •        Step 1 - Calculate the length of the relevant date range. This equals 3.85
                           years.

                  •        Step 2 - Identify the date that is 3.85 years prior to the last date in
                           Amazon’s data production. Such date is August 23, 2014.


  26This classwide total almost surely is understated because it does not include any employees who were
  terminated after July 1, 2018.

                                                                                                      Page 18

                               Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 23 of 69 PageID #: 5041

                                                                                                     5/19/2020




                   •       Step 3 - Count the number of employees between August 23, 2014 and
                           July 1, 2018. There are 7,252 such employees.

                   •       Step 4 - Multiply the number of employees in Step 3 by 10 because the
                           data production in Trevino constitutes a 10 percent sample. This
                           represents the estimated number of persons potentially qualifying for
                           PAGA and § 226 penalties. This equals 72,520 people.

                   •       Step 5 - Calculate the number of employee pay periods for the 7,252
                           people in Step 3. There are 163,308 such employee pay periods.

                   •       Step 6 - Multiply the number of employee pay periods in Step 5 by 10
                           because the data production in Trevino constitutes a 10 percent sample.
                           This represents the estimated number of employee pay periods subject
                           to PAGA penalties. Thus, the estimated number of employee pay
                           periods is 1,633,080.

          Two additional steps are used to derive potential § 226 wage statement penalties per
          average class member.

                   •       Step 7 - Calculate potential § 226 penalties for each of the 7,252
                           employees in Step 3. These are equal to $4,000 if they have 41+ wage
                           statements. Otherwise, they are equal to $50 + $100 x (# of wage
                           statements - 1) such that the dollar amount does not exceed $4,000.27

                   •       Step 8 - Use Steps 3 and 7 to estimate the average § 226 penalties per
                           person. This equals $1,685.00 per putative class member.

  VI.     Potential Damages, Interest, and Penalties in Trevino
  50.     Exhibit 3 includes the formulas that I have used to calculate potential unpaid wages,
          pre-judgment interest, liquidated damages, derivative penalties, and PAGA penalties.

  51.     Exhibit 4 collectively shows the derivation of potential principal damages, pre-
          judgment interest, derivative penalties, and PAGA penalties. Dollar amounts are




  27If an employee has 40 wage statements qualifying for § 226 penalties, then the calculation is $50 + $100 x
  (40 - 1) = $3,950.

                                                                                                       Page 19

                                Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 24 of 69 PageID #: 5042

                                                                                        5/19/2020




        listed as estimated totals and per “average” putative class member/alleged Aggrieved
        Employee. There are six sub-exhibits, as follows:

               •      Exhibit 4A shows potential damages and pre-judgment interest for
                      each additional minute of Combined Controlled Time, i.e.,
                      compensable time off-the-clock.

               •      Exhibit 4B shows potential liquidated damages for each additional
                      minute of Combined Controlled Time.

               •      Exhibit 4C shows potential damages and pre-judgment interest for
                      potential meal/rest period violations.

               •      Exhibit 4D shows potential derivative penalties under § 203.

               •      Exhibit 4E shows potential derivative penalties under § 226.

               •      Exhibit 4F shows potential PAGA penalties.

  VII. Concluding Remarks
  52.   Potential damages, interest, and penalties are calculated using a combination of (i) my
        understanding of the allegations in Trevino and (ii) Amazon’s historical data. I have
        also utilized widely accepted methods for statistical extrapolation when working with
        a subset of all possible records. The numbers reported herein are preliminary given
        the facts that (i) the Timekeeping and Payroll Productions pertained to a random
        sample of putative class members through mid-2018, (ii) the putative class period in
        Trevino is ongoing, and (iii) the Trevino case is ongoing.

  53.   The computational programs used to derive the numbers herein are available upon
        request. Should additional, pertinent information become available to me, I am
        amenable to incorporating it into my future calculations and opinions.




                                                                                           Page 20

                          Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 25 of 69 PageID #: 5043

                                                                                          5/19/2020




  I declare the foregoing to be true under penalty of perjury of the laws of the United States of
  America. Executed this 19th day of May, 2020, at Los Angeles, California.




                                                                              Brian Kriegler, Ph.D.
                                                                                     May 19, 2020




                                                                                             Page 21

                            Amazon FLSA Wage & Hour Litigation • Declaration of Brian Kriegler, Ph.D.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 26 of 69 PageID #: 5044




                EXHIBIT
                   1
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 27 of 69 PageID #: 5045


     DR. BRIAN KRIEGLER
     Managing Director
     Los Angeles, California
     Tel: 213 624 9600
     Email:
     bkriegler@econone.com


           Brian Kriegler is a Managing Director at Econ One Research in Los
     Angeles, California. He earned his M.S. and Ph.D. in statistics from UCLA, and
     he earned his B.A. in mathematics/economics from Claremont McKenna College.
     He has published several articles in peer-reviewed journals on the use of
     sampling and statistical modeling. To date, he has also contributed eight articles
     to Law360.

            Dr. Kriegler has testified as an expert statistician in both State and Federal
     courts several dozen times, of which approximately half were in connection with
     wage and hour class actions. He has also testified in the areas of civil rights,
     consumer claims, and Medicare fraud. Dr. Kriegler has been an invited speaker
     in multiple panels, including at the ABA’s Annual Labor and Employment
     Conference in 2017, the FLSL Midwinter Meeting in 2020, and the Annual
     Conference for the California Employment Lawyers Association in 2018.

           Noteworthy cases in which Courts have relied directly on Dr. Kriegler’s
     analysis/opinions include:

            •      Alberts v. Aurora - Employees alleged missed meal/rest periods
                   and off-the-clock work

            •      Senne v. Major League Baseball - Minor league baseball players
                   alleged minimum wage and overtime violations

            •      Benton v. TNS - Cell phone tower installers alleged underpaid
                   overtime and missed meal/rest periods

            •      Hamilton v. Walmart - Fulfillment center employees alleged
                   underpaid overtime and non-compliant meal periods

            •      Magadia v. Walmart - California nonexempt employees alleged
                   various wage statement violations

            •      Espinoza v. East West Bank - Plaintiff and the putative class
                   alleged they were misclassified as salary exempt employees
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 28 of 69 PageID #: 5046

     DR. BRIAN KRIEGLER
     Managing Director



     EDUCATION
           Ph.D., Statistics, University of California, Los Angeles
           M.S., Statistics, University of California, Los Angeles
           B.A., Mathematics-Economics, Claremont McKenna College

     WORK EXPERIENCE
           Econ One Research, Inc.
                 Managing Director, January 2015 to Present
                 Statistician, August 2008 - December 2014

           Claremont McKenna College (Silicon Valley Program), Guest Lecturer
                 Econ 123, Quantitative Data Analysis, March 2016
                 Econ 123, Quantitative Data Analysis, October 2015

           University of Pennsylvania Department of Statistics, Post Doctoral
                 Researcher, 2007 - 2008

           UCLA Department of Statistics, Lecturer
                Statistics 10, Introduction to Statistical Reasoning, Winter 2008
                Statistics 130B, Statistical Analysis with SAS, Summer 2007

           Self-Employed, Statistical Consultant, 2004 - 2008

           Claremont McKenna College Reed Institute for Applied Statistics, Post
                 Doctoral Researcher, 2007

           RAND Corporation, Summer Associate, 2006

           UCLA Department of Statistics, Graduate Student Researcher,
                2004 - 2006

           UCLA Department of Statistics, Technology Teaching Assistant
                Coordinator, 2004 - 2005

           Lockheed Martin Missiles and Space, Associate Reliability Engineer,
                 2001 - 2003

     INVITED PRESENTATIONS
          “Arbitrating Individual FLSA Claims Under Compulsion,” with Matthew
                  Helland, Sally Abrahamson, Eric Su, and Sheri Eisner. 2020 ABA
                  FLSL Midwinter Meeting, Los Cabos, MX.
          “An Analysis of California Employment-Related Arbitrations,” with Genie
                Harrison and Cliff Palefsky. 31st Annual CELA Conference, San
                Diego, CA.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 29 of 69 PageID #: 5047

     DR. BRIAN KRIEGLER
     Managing Director

          “Representative Evidence in Class Actions after Tyson Foods.” With Ryan
                Haggerty, John Ho, Rachhana Srey, and Debra Nahrstadt. 2017
                Annual ABA Labor and Employment Law Conference,
                Washington, DC.
          “Effective Use of Statistical Evidence in Employment Class Action
                 Litigation: Practical Guide in 2017.” Webinar presentation through
                 The Knowledge Group with Eric Savage, Dubravka Tosic, Ph.D.,
                 and Paul White, Ph.D.
          “Counting the Homeless in Los Angeles County.” Joint Statistical
                Meetings, Seattle, WA, August 2006.
          “A Southpaw Secret: Are Their Salaries Consistent with Their
                Contributions to Team Performance?” Claremont McKenna
                College, Claremont, CA, March 2002.
          “Mixing Component and System Data in Reliability Assessment.” United
                 States Navy Complex, Washington, DC, July 2001.

     PUBLISHED ARTICLES & PAPERS
          “An Exploration and Validation of Confidence Intervals.” Law360
                (July 15, 2019).

          “Practitioner’s Guide to Stratified Random Sampling.” Law360
                 (Nov 30-Dec 3, 2018).
                 Part 1: Four Reasons to Select a Stratified Random Sample
                 Part 2: Three Misconceptions About Stratified Random Sampling

          “Practitioner’s Guide to Statistical Sampling.” Law360 (Jan 8-11, 2018).
                 Part 1: Validating Random Sampling and the Central Limit Theorem
                 Part 2: Resampling and Bootstrapping: A Method for Determining
                 Confidence Intervals from Small Datasets
                 Part 3: Making Valid Statistical Inferences When Sample Selections
                 Are Missing
                 Part 4: Three Myths About Random Sampling Requirements
          “Delving Deeper Into Duran.” Law360 (Oct 1, 2014).
          “Small Area Estimation of the Homeless Population in Los Angeles
                 County: An Application of Cost-Sensitive Stochastic Gradient
                 Boosting,” Annals of Applied Statistics. Vol. 4 (3), 1234-1255, with
                 Berk, R. (2010).
          “Counting the Homeless in Los Angeles County.” IMS Collections.
                Probability and Statistics: Essays in Honor of David A. Freedman,
                Vol. 2. 127-141, with Berk, R. and Ylvisaker, D. (2008).
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 30 of 69 PageID #: 5048

     DR. BRIAN KRIEGLER
     Managing Director

          “Cost-Sensitive Stochastic Gradient Boosting Within a Quantitative
                Regression Framework,” Ph.D. Dissertation, Committee Chair:
                Richard Berk. Portions of this research have been implemented
                into the “gbm” library in R (open source statistical software)
                available at www.r-project.org (2007).
          “Forecasting Dangerous Inmate Misconduct: An Application of Ensemble
                Statistical Procedures.” Journal of Quantitative Criminology, 22(2).
                131-145, with Berk, R. and Baek, J.H. (2006).
          “Comparison of Achievement of 8th Graders Who Used the MathScape
               Curriculum to Those Who Used a More Traditional Curriculum,”
               Creative Publications (2001).

          “Estimation of Component and System Reliabilities Using Binomial and
                Exponential Data and Various Test Methods,” Undergraduate
                Senior Thesis, Chair: Janet Myhre (2001).


     REPRESENTATIVE ENGAGEMENTS
        Employment
         Minimum wage and underpaid overtime
          Senne v. Major League Baseball - To date, retained by the plaintiffs to
          propose a method for estimating hours worked and calculating damages.
          Analyzed employee transactional/payroll data, Google Maps, and the
          Minor League Baseball website to “re-create” minor league baseball
          players’ workdays. Case is pending.

         Missed breaks and off-the-clock work
          Alberts v. Aurora - To date, retained by the plaintiffs to (i) analyze
          historical timekeeping and payroll records, along with survey data, and (ii)
          propose damages model at trial. Case is pending.

         Missed breaks and underpaid overtime
          Benton v. Telecom Network Specialists - To date, retained by the plaintiffs
          to (i) analyze historical timekeeping and payroll records from numerous
          staffing companies, and (ii) calculate classwide damages. Case is
          pending.

           DLSE v. Adat Shalom Board and Care - Retained by the defendant to
           evaluate the sampling design carried out by the DLSE. Case is pending.

         Regular rate
          Magadia v. Walmart - Retained by the plaintiffs to analyze payroll and
          bonus data. Calculated penalties stemming from various wage statement
          violations.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 31 of 69 PageID #: 5049

     DR. BRIAN KRIEGLER
     Managing Director

         Non-compliant breaks and underpaid overtime
          Hamilton v. Walmart - Retained by the plaintiffs to analyze timekeeping
          data, payroll data, and security camera footage. Calculated damages and
          penalties stemming from various wage and hour violations.

         Missed breaks, underpaid overtime, and off-the-clock work
          Landon Fulmer v. Golden State Drilling - Retained by the plaintiffs to
          calculate classwide damages using class member deposition testimony,
          timekeeping, and payroll records.

         Misclassification
          Boyd v. Landsafe - Retained by the plaintiffs to calculate classwide
          damages using survey data, activity logs, and payroll records. Also
          worked with survey experts to design and implement a questionnaire to
          estimate hours worked.

           Espinoza v. East West Bank - Retained by the defense to evaluate
           declarations and deposition testimony of potential class members prior to
           class certification. Opined on Plaintiffs’ experts’ approach regarding the
           proposed use of surveying and sampling.

         Seating
          Lampkins v. Chase Bank - Retained by the plaintiff to analyze the length
          of time between transaction, the frequency of various types of
          transactions, and timekeeping data.

         Discrimination
          Capen v. Temecula Preparatory School - Retained by the plaintiff to
          conduct a statistical analysis of hiring and terminating practices at a
          charter school.

           Horvath v. Western Refining - In a single plaintiff age discrimination case,
           conducted a statistical analysis of hiring and terminating practices at a
           logistics company.

         Compliance audit
          In the context of a pending class action, retained by a large restaurant
          chain to estimate how long various job activities took to complete. Worked
          with restaurant industry expert to develop a survey of kitchen managers.

        Civil Rights
         Over-detention and strip searches
          Barnes v. District of Columbia - Retained by the plaintiffs to analyze
          inmate databases and to identify potentially impacted individuals. Also
          constructed a sampling design for selecting inmate files, and subsequently
          extrapolated the number of over-detentions and number of post-release
          strip-searched inmates based on a criminal justice expert’s analysis of the
          sample.
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 32 of 69 PageID #: 5050

     DR. BRIAN KRIEGLER
     Managing Director


         Strip searches
          Craft v. San Bernardino - Retained by the plaintiffs to analyze large
          databases to identify inmates who were subjected to strip searches (i)
          prior to their arraignment, (ii) after being ordered released, and/or (iii) in
          large groups. Collaborated with system administrators and officers from
          the law enforcement agency to construct criteria for identifying class
          members.

        False Claims Act
         Medicare reimbursements, disgorgement
          Retained by the relator, who alleged that a pharmaceutical company
          offered illegal kickbacks to doctors for prescribing specific drugs and
          inflated revenue for the pharmaceutical company. Constructed damages
          model that was used for settlement proceedings.

         Medicare reimbursements
          U.S. ex rel. Carlo Santa Ana v. Winter Park Urology - Retained by the
          relator, who alleged that the medical provider submitted improperly up-
          coded Medicare claims. Extrapolated damages based on a random
          sample of patients’ data.

        Antitrust
         Large transactional data analysis
          Marchbanks v. Comdata - In a consulting role to the testifying expert to
          manage approximately one billion proprietary debit card transactions.
          Collaborated with class administrator to locate class members and
          calculate damages for settlement purposes.

        Breach of Contract
         Unjust enrichment
          McAllister v. St. Louis Rams - Retained by the plaintiff, who alleged that
          season ticket holders were entitled to a refund for their personalized
          seating license. Developed a damages model and sampling methodology.
                      Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 33 of 69 PageID #: 5051

                                                                                                                              Econ One Research, Inc.
                                                                                                                               Los Angeles, California
DR. BRIAN KRIEGLER
Prior Testimony/Reports


                                                                               Docket or       Deposition/
 Proceeding                                   Court/Commission/Agency          File            Trial/Reports   Date                On Behalf Of


Employment
 1.    Richard Fairfield v. Advantage         Superior Court of the State of   BC342461        Declaration     December 2006       Plaintiff
       Rent-A-Car                             California, for the County of                    Declaration     February 2007
                                              Los Angeles                                      Declaration     March 2007
                                                                                               Deposition      March 2007
                                                                                               Supplemental    May 2007
                                                                                               Declaration

 2.    Elveta Louise Francis v. State of      Superior Court of the State of   BC302856        Declaration     January 2007        Plaintiff
       California Department of               California, for the County of                    Declaration     May 2010
       Corrections                            Los Angeles

 3.    David Lubocki v. ZipRealty, Inc.       U.S. District Court, Central     CV 07 2959      Declaration     September 2007      Plaintiff
                                              District of California           SJO (JCx)

 4.    Eric Moore v. Roadway Express,         U.S. District Court, Central     2:09-CV-01588   Declaration     May 2010            Plaintiff
       Inc. et al.                            District of California           RBL (Opx)

 5.    Maria Martinez. v. Jatco, Inc.         Superior Court of the State of   RG08397316      Deposition      September 2011      Defendant
                                              California, for the County of                    Trial           December 2011
                                              Alameda

 6.    Valerie Alberts v. Aurora Behavioral   Superior Court of the State of   BC419340        Declaration     May 2012            Plaintiff
       Health Care                            California, for the County of                    Deposition      July 2012
                                              Los Angeles                                      Deposition      October 2012
                                                                                               Supplemental    April 2013
                                                                                               Declaration
                                                                                               Declaration     December 2017
                                                                                               Deposition      February 2018
                                                                                               Reply           April 2018
                                                                                               Declaration
                     Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 34 of 69 PageID #: 5052

                                                                                                                        Econ One Research, Inc.
                                                                                                                         Los Angeles, California
DR. BRIAN KRIEGLER
Prior Testimony/Reports


                                                                           Docket or       Deposition/
 Proceeding                               Court/Commission/Agency          File            Trial/Reports   Date              On Behalf Of



 7.    Patrick Santiago v. Amdocs, Inc.   U.S. District Court, Northern    3:10-CV-04317   Declaration     April 2013        Plaintiff
                                          District of California           SI              Deposition      May 2013

 8.    Christina Espinoza v. East West    Superior Court of the State of   BC502166        Declaration     November 2014     Defendant
       Bank                               California, for the County of                    Deposition      February 2015
                                          Los Angeles

 9.    Crystal Brock v. Living Spaces     Superior Court of the State of   BC498415 /      Declaration     December 2014     Plaintiff
       Furniture; and                     California, for the County of    BC521299
       Ronald Monroe v. Living Spaces     Los Angeles
       Furniture

 10.   Marie Minns, Kemberly Briggs v.    U.S. District Court, Northern    3:13-03249-SI   Declaration     February 2015     Plaintiff
       Advanced Clinical Employment       District of California                           Supplemental    March 2015
       Staffing LLC, et al.                                                                Declaration

 11.   Kimberly Murphy v. CVS Caremark    Superior Court of the State of   BC464785        Declaration     March 2015        Plaintiff
       Corporation, et al.                California, for the County of                    Deposition      April 2015
                                          Los Angeles
                     Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 35 of 69 PageID #: 5053

                                                                                                                                Econ One Research, Inc.
                                                                                                                                 Los Angeles, California
DR. BRIAN KRIEGLER
Prior Testimony/Reports


                                                                                 Docket or       Deposition/
 Proceeding                                  Court/Commission/Agency             File            Trial/Reports   Date                On Behalf Of




 12.   Lorenzo Benton v. Telecom             Superior Court of California, for   BC354230        Declaration     March 2015          Plaintiff
       Network Specialists                   the County of Los Angeles                           Deposition      May 2015
                                                                                                 Declaration     July 2017
                                                                                                 Supplemental    November 2017
                                                                                                 Declaration
                                                                                                 Supplemental    March 2018
                                                                                                 Declaration
                                                                                                 Supplemental    April 2018
                                                                                                 Declaration
                                                                                                 Reply           August 2018
                                                                                                 Declaration
                                                                                                 Declaration     August 2019
                                                                                                 Deposition      August 2019
                                                                                                 Trial           January 2020

 13.   Connie Capen v. Temecula              Superior Court for the State of     MCC 1300098     Declaration     April 2015          Plaintiff
       Preparatory School, et al.            California, for the County of
                                             Riverside

 14.   Terry P. Boyd v. LandSafe, et al.     U.S. District Court, Central        SA13-CV-00561   Expert Report   July 2015           Plaintiff
                                             District of California              DOC (JPRx)

 15.   Valerie Horvath v. Western Refining   Superior Court for the State of     CIVDS1311846    Declaration     November 2015       Plaintiff
       Wholesale                             California, for the County of                       Deposition      January 2016
                                             San Bernardino

 16.   David Kaanaana v. Barrett Business    Superior Court for the State of     BC496090        Deposition      December 2015       Plaintiff
       Services, Inc., et al.                California, for the County of                       Declaration     January 2016
                                             Los Angeles                                         Trial           February 2016
                      Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 36 of 69 PageID #: 5054

                                                                                                                                Econ One Research, Inc.
                                                                                                                                 Los Angeles, California
DR. BRIAN KRIEGLER
Prior Testimony/Reports


                                                                                Docket or        Deposition/
 Proceeding                                   Court/Commission/Agency           File             Trial/Reports   Date                On Behalf Of



 17.   James Cole v. CRST, Inc.               U.S. District Court, Central      EDCV 08-1570-    Declaration     January 2016        Plaintiff
                                              District of California            VAP(SPx)         Deposition      February 2016
                                                                                                 Expert Report   December 2016
                                                                                                 Declaration     February 2017

 18.   Christopher Williams v. Allstate       Superior Court for the State of   BC382577         Declaration     March 2016          Plaintiff
       Insurance Company                      California, for the County of
                                              Los Angeles

 19.   Larry Loffredo v. Astro Spar, Inc.     Superior Court for the State of   BC559611         Declaration     March 2016          Plaintiff
                                              California, for the County of                      Deposition      April 2016
                                              Los Angeles

 20.   Aaron Senne v. Office of the           U.S. District Court, Northern     3:14-CV-00608-   Declaration     March 2016          Plaintiff
       Commissioner of Baseball, et al.       District of California            JCS /            Declaration     April 2016
                                                                                3:14-CV-03289-   Supplemental    April 2016
                                                                                JCS              Declaration
                                                                                                 Expert Report   August 2016
                                                                                                 Rebuttal        October 2016
                                                                                                 Declaration

 21.   Annette Blackwell v. Steve’s Plating   Superior Court for the State of   BC531129         Deposition      March 2016          Defendant
       Corporation                            California, for the County of
                                              Los Angeles
                     Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 37 of 69 PageID #: 5055

                                                                                                                              Econ One Research, Inc.
                                                                                                                               Los Angeles, California
DR. BRIAN KRIEGLER
Prior Testimony/Reports


                                                                              Docket or        Deposition/
 Proceeding                                 Court/Commission/Agency           File             Trial/Reports   Date                On Behalf Of



 22.   Bertha Sanchez v. St. Mary Medical   Superior Court for the State of   CIVDS 1304898    Declaration     April 2016          Plaintiff
       Center                               California, for the County of                      Deposition      May 2016
                                            San Bernardino                                     Rebuttal        July 2016
                                                                                               Declaration
                                                                                               Rebuttal        April 2018
                                                                                               Declaration
                                                                                               Deposition      April 2018
                                                                                               Declaration     May 2018

 23.   Antoaneta Vatraleva v. Sears,        Superior Court for the State of   BC515650         Declaration     August 2016         Plaintiff
       Robuck & Co.                         California, for the County of
                                            Los Angeles

 24.   Donald Harrington v. Marten          U.S. District Court, Central      15-CV-01419-     Declaration     October 2016        Plaintiff
       Transport                            District of California            MWF-ASx

 25.   Roderick Wright v. Renzenberger,     U.S. District Court, Central      2:13-CV-06642-   Expert Report   April 2017          Plaintiff
       Inc.                                 District of California            FMO-AGR

 26.   Holly Attia v. The Neiman Marcus     U.S. District Court,              8:16-CV-00504    Declaration     April 2017          Plaintiff
       Group, Inc.                          Central District of California    DOC (FFM)

 27.   Clayton Dezan v. Dignity Health      Superior Court for the State of   CIVDS1516658     Declaration     April 2017          Plaintiff
                                            California, for the County of                      Deposition      June 2017
                                            San Bernardino                                     Rebuttal        September 2017
                                                                                               Declaration
                                                                                               Declaration     August 2019
                     Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 38 of 69 PageID #: 5056

                                                                                                                           Econ One Research, Inc.
                                                                                                                            Los Angeles, California
DR. BRIAN KRIEGLER
Prior Testimony/Reports


                                                                              Docket or      Deposition/
 Proceeding                               Court/Commission/Agency             File           Trial/Reports   Date               On Behalf Of



 28.   Darel D. Woods v. JFK Memorial     Superior Court for the State of     INC 1205209    Declaration     May 2017           Plaintiff
       Hospital, Inc.                     California, for the County of                      Deposition      August 2017
                                          Riverside                                          Rebuttal        December 2017
                                                                                             Declaration
                                                                                             Supplemental    June 2018
                                                                                             Declaration
                                                                                             Declaration     August 2019

 29.   Isaac Rodriguez v. Nike Retail     U.S. District Court, Northern       5:14-CV-1508   Declaration     June 2017          Plaintiff
       Services, Inc.                     District of California              BLF            Deposition      June 2017
                                                                                             Supplemental    August 2017
                                                                                             Declaration

 30.   Eric Chavez v. Converse, Inc.      U.S. District Court, Northern       15-CV-03746    Declaration     June 2017          Plaintiff
                                          District of California              NC             Expert Report   September 2017
                                                                                             Declaration     September 2017
                                                                                             Deposition      September 2017
                                                                                             Supplemental    September 2017
                                                                                             Declaration

 31.   Segundina Morin v. Physicians’     Superior Court of California, for   BC625567       Deposition      July 2017          Plaintiff
       Surgery Center of Downey, Inc.     the County of Los Angeles


 32.   Amber Stewart v. Hat World, Inc.   Superior Court of the               CIV 533617     Declaration     August 2017        Plaintiff
                                          California, for the County of                      Declaration     April 2018
                                          San Mateo                                          Expert Report   January 2019
                                                                                             Supplemental    February 2019
                                                                                             Expert Report
                     Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 39 of 69 PageID #: 5057

                                                                                                                             Econ One Research, Inc.
                                                                                                                              Los Angeles, California
DR. BRIAN KRIEGLER
Prior Testimony/Reports


                                                                              Docket or       Deposition/
 Proceeding                                  Court/Commission/Agency          File            Trial/Reports   Date                On Behalf Of



 33.   Safeway Wage and Hour Cases           Superior Court of the State of   JCCP 4772       Rebuttal        August 2017         Plaintiff
                                             California, for the County of                    Declaration
                                             Los Angeles                                      Deposition      September 2017

 34.   Robyn James and Tiffany Belle v.      Superior Court of the State of   BC525388        Declaration     August 2017         Plaintiff
       American Corporate Security, Inc.     California, for the County of
                                             Los Angeles

 35.   Janae Brown v. Blazin’ Wings, Inc     Superior Court of the State of   BC620185        Declaration     October 2017        Plaintiff
                                             California, for the County of                    Declaration     July 2018
                                             Los Angeles                                      Declaration     March 2019

 36.   Ta’quonna Lampkins et al. v. JP       U.S. District Court, Central     11-CV-03428-    Expert Report   February 2018       Plaintiff
       Morgan Chase Bank                     District of California           PSG (PLAx)      Supplemental    March 2018
                                                                                              Expert Report
                                                                                              Expert Report   March 2018
                                                                                              Errata
                                                                                              Supplemental    March 2018
                                                                                              Expert Report
                                                                                              Errata
                                                                                              Deposition      March 2018

 37.   Juan Garcia v. Walmart Stores, Inc.   U.S. District Court, Central     5:16-CV-01645   Declaration     February 2018       Plaintiff
                                             District of California           TJH (RAOx)      Reply           May 2018
                                                                                              Declaration
                                                                                              Expert Report   April 2019
                                                                                              Deposition      April 2019
                                                                                              Reply           June 2019
                                                                                              Expert Report
                     Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 40 of 69 PageID #: 5058

                                                                                                                            Econ One Research, Inc.
                                                                                                                             Los Angeles, California
DR. BRIAN KRIEGLER
Prior Testimony/Reports


                                                                             Docket or        Deposition/
 Proceeding                                 Court/Commission/Agency          File             Trial/Reports   Date               On Behalf Of


 38.   Landon Fulmer, Jr. v. Golden State   Superior Court of the State of   S-1500-CV-       Deposition      April 2018         Plaintiff
       Drilling                             California, for the County of    279707
                                            Kern

 39.   Emmy Song v. THC-Orange County       U.S. District Court, Central     8:17-cv-00965-   Declaration     April 2018         Plaintiff
                                            District of California           JLS-DFMx         Deposition      May 2018

 40.   Chelsea Hamilton v. Walmart          U.S. District Court, Central     5:17-CV-01415    Declaration     June 2018          Plaintiff
       Stores, Inc.                         District of California                            Deposition      July 2018
                                                                                              Reply           August 2018
                                                                                              Declaration
                                                                                              Declaration     September 2018
                                                                                              Expert Report   September 2018
                                                                                              Supplemental    November 2018
                                                                                              Expert Report
                                                                                              Supplemental    February 2019
                                                                                              Expert Report
                                                                                              Deposition      March 2019
                                                                                              Trial           April 2019

 41.   Nicole Woodworth v. Loma Linda       Superior Court of the State of   CIVDS1408640     Declaration     June 2018          Plaintiff
       University Medical Center            California, for the County of                     Declaration     June 2018
                                            San Bernardino                                    Declaration     December 2018
                                                                                              Deposition      December 2018
                                                                                              Declaration     February 2019
                                                                                              Reply           February 2019
                                                                                              Declaration
                     Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 41 of 69 PageID #: 5059

                                                                                                                            Econ One Research, Inc.
                                                                                                                             Los Angeles, California
DR. BRIAN KRIEGLER
Prior Testimony/Reports


                                                                            Docket or        Deposition/
 Proceeding                                Court/Commission/Agency          File             Trial/Reports   Date                On Behalf Of



 42.   Roderick Magadia v. Walmart         U.S. District Court, Northern    17-CV-00062-     Expert Report   July 2018           Plaintiff
       Associates, Inc.                    District of California           LHK              Deposition      September 2018
                                                                                             Supplemental    October 2018
                                                                                             Expert Report
                                                                                             Trial           December 2018

 43.   Christopher Wilson v. Harbor Rail   Superior Court of the State of   BC598348         Declaration     July 2018           Plaintiff
       Services                            California, for the County of
                                           Los Angeles

 44.   Candice Ritenour v. Carrington      U.S. District Court, Central     8:16-CV-02011-   Declaration     August 2018         Plaintiff
       Mortgage Services, LLC              District of California           CJC-DFM

 45.   Debbie Salazar v. See’s Candy       Superior Court of the State of   BC651132         Declaration     September 2018      Plaintiff
       Shops, Inc                          California, for the County of                     Declaration     December 2018
                                           Los Angeles

 46.   Janeice Thomas v. CheckSmart        Superior Court of the State of   34-2014-         Declaration     October 2018        Plaintiff
       Financial, LLC                      California, for the County of    00168533-CU-     Declaration     June 2019
                                           Sacramento                       OE-GDS

 47.   Maykel Rodriguez v. La-Z-Boy Inc    Superior Court of the State of   CIVDS1615392     Declaration     October 2018        Plaintiff
                                           California, for the County of
                                           San Bernardino

 48.   Brandon Vawter v. United Parcel     U.S. District Court, Central     2:18-cv-01318-   Expert Report   November 2018       Plaintiff
       Service                             District of California           RGK-E
                     Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 42 of 69 PageID #: 5060

                                                                                                                              Econ One Research, Inc.
                                                                                                                               Los Angeles, California
DR. BRIAN KRIEGLER
Prior Testimony/Reports


                                                                                Docket or        Deposition/
 Proceeding                                   Court/Commission/Agency           File             Trial/Reports   Date              On Behalf Of



 49.   Gregorio Rosales et al. v.             Superior Court of the State of    30-2016-         Declaration     November 2018     Plaintiff
       Professional Service Construction      California, for the County of     00892554-CU-
                                              Orange                            OE-CXC

 50.   Maria Herrera v. Federal Express       U.S. District Court, Central      5:17-CV-02137    Declaration     November 2018     Plaintiff
       Corporation                            District of California                             Deposition      December 2018

 51.   Julio Garcia v. Walmart Associates,    U.S. District Court, Southern     3:18-cv-00500-   Declaration     December 2018     Plaintiff
       Inc.                                   District of California            L-MDD

 52.   Rose Gutierrez v. St. Bernardine       Superior Court for the State of   CIVDS1703269     Declaration     February 2019     Plaintiff
       Medical Center                         California, for the County of
                                              San Bernardino

 53.   Sepehr Forghani v. Whole Foods         Superior Court of the State of    BC637964         Expert Report   February 2019     Plaintiff
       Market California, Inc.                California, for the County of                      Deposition      February 2019
                                              Los Angeles                                        Amended         March 2019
                                                                                                 Report
                                                                                                 Deposition      April 2019

 54.   Bryon Dittman v. Medical Solution,     United States District Court,     2:17-CV-01851    Declaration     February 2019     Plaintiff
       Inc.                                   Eastern District of California

 55.   Reginald Lyle v. Doctors Hospital of   Superior Court of the State of    STK-CV-UOE-      Declaration     March 2019        Plaintiff
       Manteca                                California, for the County of     2016-6523        Deposition      April 2019
                                              San Joaquin
                     Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 43 of 69 PageID #: 5061

                                                                                                                           Econ One Research, Inc.
                                                                                                                            Los Angeles, California
DR. BRIAN KRIEGLER
Prior Testimony/Reports


                                                                             Docket or      Deposition/
 Proceeding                                 Court/Commission/Agency          File           Trial/Reports   Date                On Behalf Of



 56.   Division of Labor Standards          Department of Industrial         35-CM-259095   Hearing         June 2019           Appellant
       Enforcement, Bureau of Field         Relations Office of the Labor
       Enforcement v. Adat Shalom Board     Commissioner, State of
       and Care                             California

 57.   Crystal Perkins v. Exclusive         Superior Court of the State of   17CECG04108    Declaration     June 2019           Plaintiff
       Wireless, Inc.                       California, for the County of
                                            Fresno

 58.   Matthew Ogura v. Thrifty Payless,    Superior Court of the State of   BC605968       Declaration     June 2019           Plaintiff
       Inc.                                 California, for the County of
                                            Los Angeles

 59.   Cipriano Ponce v. Agro-Jal Farming   Superior Court of the State of   15 CV-0373     Declaration     June 2019           Plaintiff
       Enterprises, Inc.                    California, for the County of                   Reply           September 2019
                                            San Luis Obispo                                 Declaration

 60.   Salvador Ochoa v. CKE                Superior Court of the State of   BC623041 /     Declaration     July 2019           Plaintiff
       Restaurants Holdings; and            California, for the County of    BC686601
       Hermelinda Aguilar v. CKE            Los Angeles
       Restaurants Holdings

 61.   Blanca Castaneda v. San Gabriel      Superior Court of the State of   BC590907       Declaration     August 2019         Plaintiff
       Transit                              California, for the County of
                                            Los Angeles

 62.   Yelter Cruz v. Gelson’s Market       Superior Court of the State of   BC670061       Declaration     August 2019         Plaintiff
                                            California, for the County of                   Deposition      October 2019
                                            Los Angeles
                      Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 44 of 69 PageID #: 5062

                                                                                                                                Econ One Research, Inc.
                                                                                                                                 Los Angeles, California
DR. BRIAN KRIEGLER
Prior Testimony/Reports


                                                                                Docket or        Deposition/
 Proceeding                                   Court/Commission/Agency           File             Trial/Reports   Date                On Behalf Of


 63.   Alyssa Diersing v. Sharp Rees-         Superior Court of the State of    37-2017-         Declaration     September 2019      Plaintiff
       Stealy Medical Group                   California, for the County of     00029164-CU-     Deposition      September 2019
                                              San Diego--Central                OE-CTL


 64.   Scott Carney v. Geo Drilling Fluids,   Superior Court of the State of    BCV-15-101729    Declaration     September 2019      Defendant
       Inc.                                   California, for the County of
                                              Kern

 65.   Stacy O’Braza v. Dignity Health        Superior Court of the State of    34-2018-         Declaration     October 2019        Plaintiff
                                              California, for the County of     00240446
                                              Sacramento

 66.   Michelle Flynn v. Macy’s Corporate     Superior Court of the State of    BC669170         Declaration     October 2019        Plaintiff
       Services, Inc.                         California, for the County of
                                              Los Angeles

 67.   Ser Lao v. H & M Hennes &              United States District Court,     5:16-CV-333      Expert Report   November 2019       Plaintiff
       Mauritz, L.P.                          Northern District of California   EJD              Supplemental    November 2019
                                                                                                 Expert Report
                                                                                                 Deposition      December 2019

 68.   Jillian Hameister v. Jaco Oil          Superior Court of the State of    BCV-17-102876    Declaration     November 2019       Plaintiff
       Company                                California, for the County of
                                              Kern

 69.   Juan Trevino v. Amazon Fulfillment     United States District Court,     1:18-cv-00120-   Declaration     November 2019       Plaintiff
       Services, Inc.                         Eastern District of California    DAD-BAM          Deposition      December 2019
                                                                                                 Reply           January 2020
                                                                                                 Declaration
                                                                                                 Declaration     February 2020
                     Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 45 of 69 PageID #: 5063

                                                                                                                                Econ One Research, Inc.
                                                                                                                                 Los Angeles, California
DR. BRIAN KRIEGLER
Prior Testimony/Reports


                                                                                Docket or        Deposition/
 Proceeding                                 Court/Commission/Agency             File             Trial/Reports   Date                On Behalf Of



 70.   Terrance Bailey v. Blue Apron, LLC   United States District Court, for   3:18-CV-07000-   Declaration     December 2019       Plaintiff
                                            the Northern District of            VC
                                            California

 71.   Armando Gutierrez Recendez v.        Superior Court of the State of      BC720019         Deposition      December 2019       Defendant
       ICO Builders, Inc.                   California, for the County of
                                            Los Angeles, Central District

 72.   Rina Acosta v. Remington Hotels      Superior Court of the State of      MSC 16-02404     Declaration     December 2019       Plaintiff
                                            California, for the County of
                                            Contra Costa

 73.   Eric Camel v. Town of Chesterton     United States District Court, for   2:19-CV-00065-   Expert Report   January 2020        Plaintiff
                                            the Northern District of Indiana,   JVB-JPK
                                            Hammond Division

 74.   Keenan Patton v. Skyler Electric     Superior Court of the State of      CU17-082544      Declaration     January 2020        Plaintiff
                                            California, for the County of
                                            Nevada

 75.   Securitas Wage and Hour Cases        Superior Court of the State of      JCCP 4837        Declaration     January 2020        Plaintiff
                                            California, for the County of                        Deposition      May 2020
                                            Los Angeles

 76.   Ana Mandujano v. Macy's West         Superior Court of the State of      19STCV33919      Declaration     January 2020        Plaintiff
       Stores                               California, for the County of
                                            Los Angeles
                      Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 46 of 69 PageID #: 5064

                                                                                                                            Econ One Research, Inc.
                                                                                                                             Los Angeles, California
DR. BRIAN KRIEGLER
Prior Testimony/Reports


                                                                              Docket or        Deposition/
 Proceeding                                Court/Commission/Agency            File             Trial/Reports   Date              On Behalf Of


 77.    Rafael Balderrama v. Park West     Superior Court of the State of     BC 644491        Declaration     February 2020     Plaintiff
        Landscape Maintenance, Inc.        California, for the County of
                                           Los Angeles, Central District

 78.    Jesus A. Rios v. All Star Seed     Superior Court of the State of     ECU008770        Declaration     March 2020        Plaintiff
                                           California, for the County of
                                           Imperial

 79.    Stephanie Heredia v. Eddie Bauer   U.S. District Court, Northern      5:16-CV-06236-   Expert Report   March 2020        Plaintiff
                                           District of California             BLF (SVK)

 80.    Juan Vincente De La Cruz v.        Superior Court of the State of     BC 591790        Declaration     March 2020        Plaintiff
        Standard Drywall, Inc.             California, for the County of                       Deposition      April 2020
                                           Los Angeles

Civil Rights
 81.    Dianna Johnson v. United States    U.S. District Court, District of   02-2364 (RMC)    Declaration     July 2007         Plaintiff
        Marshals                           Columbia                                            Declaration     April 2010

 82.    Marsial Lopez v. Sheriff Donny     U.S. District Court, Eastern       CV-F-07-0474     Declaration     June 2008         Plaintiff
        Youngblood                         District of California             DLB

 83.    Thomas Lee Goldstein v. City of    U.S. District Court, Central       CV 04-9692       Expert Report   November 2009     Plaintiff
        Long Beach, John Henry Miller,     District of California             AHM (Ex)         Deposition      February 2010
        William Collette, and Logan Wren                                                       Declaration     June 2010
                      Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 47 of 69 PageID #: 5065

                                                                                                                              Econ One Research, Inc.
                                                                                                                               Los Angeles, California
DR. BRIAN KRIEGLER
Prior Testimony/Reports


                                                                                Docket or      Deposition/
 Proceeding                                  Court/Commission/Agency            File           Trial/Reports   Date                On Behalf Of




 84.   Carl A. Barnes v. District of         U.S. District Court, District of   06-315 (RCL)   Declaration     March 2010          Plaintiff
       Columbia                              Columbia                                          Expert Report   November 2010
                                                                                               Supplemental    December 2010
                                                                                               Expert Report
                                                                                               Deposition      December 2010
                                                                                               Declaration     November 2011
                                                                                               Expert Report   February 2012
                                                                                               Declaration     March 2012
                                                                                               Expert Report   June 2012
                                                                                               Deposition      October 2012
                                                                                               Expert Report   November 2012
                                                                                               Trial           March 2013

 85.   Eric Jones v. Baltimore City Police   U.S. District Court, District of   CCB 05 CV      Declaration     July 2010           Plaintiff
       Department, et al.                    Maryland                           1287           Deposition      October 2010
                                                                                               Declaration     January 2011


 86.   Mary Amador v. Sheriff Leroy Baca,    U.S. District Court, Central       CV 10-1649     Declaration     October 2010        Plaintiff
       et al.                                District of California             SVW (JEMx)     Declaration     January 2011
                                                                                               Declaration     June 2013
                                                                                               Declaration     July 2013
                                                                                               Declaration     February 2016

 87.   C. Alan Powell v. Jacqueline H.       U.S. District Court, Northern      1:04-CV-1100   Declaration     October 2011        Plaintiff
       Barrett, et al.                       District of Georgia, Atlanta       (RWS)
                                             Division
                      Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 48 of 69 PageID #: 5066

                                                                                                                              Econ One Research, Inc.
                                                                                                                               Los Angeles, California
DR. BRIAN KRIEGLER
Prior Testimony/Reports


                                                                              Docket or        Deposition/
 Proceeding                                   Court/Commission/Agency         File             Trial/Reports   Date                On Behalf Of




 88.   Duncan Roy v. Sheriff Leroy Baca,      U.S. District Court, Central    CV 12-09012      Declaration     July 2014           Plaintiff
       et al.                                 District of California          BRO (FFMx)       Declaration     May 2016
                                                                                               Rebuttal        July 2016
                                                                                               Declaration
                                                                                               Declaration     May 2018
                                                                                               Declaration     May 2018
                                                                                               Declaration     November 2018

 89.   Marlon Johnson v. County of San        U.S. District Court, Central    5:18-CV-01121-   Declaration     October 2019        Plaintiff
       Bernardino, et al.                     District of California          GW (AFM)




False Claims Act
 90.   U.S. ex rel. Carlo Santa Ana v.        U.S. District Court, Middle     6:10-CV-806-     Expert Report   December 2012       Plaintiff
       Winter Park Urology Associates,        District of Florida             28TBS            Deposition      February 2013
       P.A., et al.

 91.   U.S. ex rel. Misty Wall v. VistaCare   U.S. District Court, Northern   3-07-CV-0604-    Declaration     August 2014         Plaintiff
       Hospice Care, et al.                   District of Texas               M                Declaration     September 2014
                                                                                               Expert Report   July 2015
                                                                                               Rebuttal        January 2016
                                                                                               Report
                                                                                               Deposition      January 2016
                                                                                               Declaration     April 2016
                      Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 49 of 69 PageID #: 5067

                                                                                                                              Econ One Research, Inc.
                                                                                                                               Los Angeles, California
DR. BRIAN KRIEGLER
Prior Testimony/Reports


                                                                               Docket or        Deposition/
 Proceeding                                  Court/Commission/Agency           File             Trial/Reports   Date               On Behalf Of


 92.   U.S. ex rel. Laura Lovett and Lisa    U.S. District Court, Southern     2:08-CV-312      Expert Report   March 2015         Plaintiff
       Mayhew v. Holzer Clinic               District of Ohio, Eastern
                                             Division

Breach of Contract
 93.   In the Matter of City of Moss Point   U.S. Civilian Board of Contract   CBCA 2346-       Arbitration     June 2012          Plaintiff
       v. FEMA                               Appeals                           FEMA             Hearing

 94.   Amtrust North America, Inc., v.       Judicial Arbitration and          1100079447       Expert Report   April 2015         Claimant
       SquareTrade, Inc.                     Mediation Services, San                            Supplemental    May 2015
                                             Francisco Office                                   Expert Report
                                                                                                Declaration     June 2015
                                                                                                Arbitration     June 2015
                                                                                                Hearing
                                                                                                Rebuttal        July 2015
                                                                                                Declaration

 95.   Michael Nozzi v. Housing Authority    U.S. District Court, Central      CV07-00380-PA    Declaration     April 2016         Plaintiff
       of the City of Los Angeles, et al.    District of California            (FFMx)           Expert Report   February 2017
                                                                                                Supplemental    March 2017
                                                                                                Expert Report
                                                                                                Declaration     March 2017


 96.   Ronald McAllister v. The St. Louis    U.S. District Court, Eastern      4:16-CV-00172-   Rebuttal        August 2017        Plaintiff
       Rams, LLC                             District of Missouri              SNLJ             Report
                                                                                                Deposition      September 2017

 97.   Amtrust North America, Inc. v.        Judicial Arbitration and          1100086491       Expert Report   March 2018         Claimant
       SquareTrade, Inc.                     Mediation Services, San
                                             Francisco Office
                       Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 50 of 69 PageID #: 5068

                                                                                                                                Econ One Research, Inc.
                                                                                                                                 Los Angeles, California
DR. BRIAN KRIEGLER
Prior Testimony/Reports


                                                                                Docket or        Deposition/
 Proceeding                                    Court/Commission/Agency          File             Trial/Reports   Date                On Behalf Of


Consumer Class Actions
 98.    Christopher O’Shea v. Epson            U.S. District Court, Central     CV09-8063        Declaration     February 2011       Plaintiff
        America, Inc., et al.                  District of California           PSG (CWx)

 99.    Manny Villanueva v. Fidelity           Superior Court of the State of   1-10-CV-         Deposition      March 2014          Plaintiff
        National Title Company                 California, for the County of    173356           Declaration     April 2014
                                               Santa Clara                                       Deposition      April 2014
                                                                                                 Trial           April 2014

 100.   Charlene Eike v. Allergan, Inc., et    U.S. District Court, East St.    3:12-CV-01141-   Expert Report   May 2014            Plaintiff
        al.                                    Louis Division                   DRH-DGW          Deposition      August 2014

 101.   Mohammed Rahman v. Mott’s LLP          Superior Court of the State of   CGC-13-532078    Declaration     October 2019        Plaintiff
                                               California, for the County of
                                               San Francisco

Miscellaneous
 102.   2009 Aircraft Tax Refund Cases:        Superior Court of the State of   JCCP 4803 /      Declaration     July 2017           Court Appointed
        American Airlines, Inc. v. County of   California, for the County of    BC547243 /
        Los Angeles, et al, and United         Orange                           BC550656
        Airlines, Inc. v. County of Los
        Angeles
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 51 of 69 PageID #: 5069




                EXHIBIT
                   2
                           Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 52 of 69 PageID #: 5070



                                             List of Proposed Classes in Trevino v. Amazon


             Class Name                                                                        Class Description

                  (A)                                                                                   (B)


Class 1 - Unpaid Wages Class            All non-exempt employees employed by Amazon.com Services, Inc. or Amazon.com, Inc. at any of Defendants’ facilities in
(Hours Worked Claim Based on            California at any time during the period from July 12, 2013 and ending on the date of certification or as otherwise determined
Control of Employees through            by the Court who were required to go through a metal detector security process to exit the facility.
Mandatory Exit Security Procedures)

Class 2 - Unpaid Wages Class            All non-exempt employees employed by Amazon.com Services, Inc. or Amazon.com, Inc. at any of Defendants’ facilities in
(Controlled Meal Periods)               California at any time during the period from July 12, 2013 and ending on the date of certification or as otherwise determined
                                        by the Court who took a meal period and who were required to go through a metal detector security process to leave the facility
                                        during such meal period and were not paid for the time of such meal period.

Class 3 - Meal Period Violations for    All non-exempt employees employed by Amazon.com Services, Inc. or Amazon.com, Inc. at any of Defendants’ facilities in
Controlled Meal Periods                 California at any time during the period from July 12, 2013 and ending on the date of certification or as otherwise determined
                                        by the Court who worked a shift longer than six hours and who were required to go through a metal detector security process
                                        to leave the facility during such meal periods and were not paid a meal period premium for such shifts.

Class 4 - Rest Periods Violations for   All non-exempt employees employed by Amazon.com Services, Inc. or Amazon.com, Inc. at any of Defendants’ facilities in
Controlled Rest Periods                 California at any time during the period from July 12, 2013 and ending on the date of certification or as otherwise determined
                                        by the Court who worked a shift longer than three and one-half hours and were subject to a policy that leaving company
                                        premises without permission during assigned work hours was a serious infraction that subjected them to termination or who
                                        were required to go through a metal detector security process to leave the facility during the rest period and were not paid a rest
                                        period premium for all such shifts.

Class 5 - Improper Rounding Class       All non-exempt employees employed by Amazon.com Services, Inc. or Amazon.com, Inc. at any of Defendants’ facilities in
                                        California at any time during the period from July 12, 2013 and ending on the date of certification or as otherwise determined
                                        by the Court who were subject to a rounding practice that resulted in them being paid less that they would have received had
                                        no such rounding practice been utilized for such employees.




                                                                                                                                                                Econ One
                                                                             Page 1 of 2                                                                        5/19/2020
                           Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 53 of 69 PageID #: 5071



                                             List of Proposed Classes in Trevino v. Amazon


             Class Name                                                                       Class Description

                  (A)                                                                                  (B)


Class 6 - Invalid Second Meal Period    All non-exempt employees employed by Amazon.com Services, Inc. or Amazon.com, Inc. at any of Defendants’ facilities in
Waiver Class                            California at any time during the period from July 12, 2013 and ending on the date of certification or as otherwise determined
                                        by the Court who signed any meal period waiver in the forms attached as Exhibit 12 to the Declaration of Peter R. Dion-
                                        Kindem in Support of Motion for Class Certification and worked more than 10 hours in a day, did not receive a second 30
                                        minute meal period, and did not receive one hour of pay at the class member’s regular rate of compensation for such day.


Class 7 - Third Rest Period Class       All non-exempt employees employed by Amazon.com Services, Inc. or Amazon.com, Inc. at any of Defendants’ facilities in
                                        California at any time during the period from July 12, 2013 and ending on the date of certification or as otherwise determined
                                        by the Court who were scheduled to work a 10-hour shift and worked more than 10 hours and who were not authorized or
                                        permitted to take a third uninterrupted, duty-free, and control-free 10-minute rest period and did not receive one hour of pay at
                                        the class member’s regular rate of compensation for such day.

Class 8 - Direct Violation of Section   All non-exempt employees employed by Amazon.com Services, Inc. or Amazon.com, Inc. in California at any time during the
226(a)(2) Wage Statement Class          period from July 12, 2016 and ending on the date of certification or as otherwise determined by the Court who did not receive
                                        an itemized statement in writing accurately showing the total hours worked by the employee where the wage statements reflect
                                        a line item for regular hours worked and at least one other line item for other types of hours worked other than regular
                                        overtime or double time, such as shift differential hours worked.

Class 9 - Derivative Wage Statement     All members of any of Classes 1 through 7 who, during the period from July 12, 2016 and ending on the date of certification or
Class                                   as otherwise determined by the Court, were not provided with accurate itemized wage statements with all the information
                                        required by Labor Code Section 226(a)(1), (2), (5) and (9).

Class 10 - Section 203 Class            All members of any of Classes 1 through 7 who, during the period from July 12, 2014 and ending on the date of certification or
                                        as otherwise determined by the Court, were either voluntarily or involuntarily separated from their employment and did not
                                        timely receive all wages owing pursuant to Labor Code Section 201 or 202.

Class 11 - UCL Class                    All non-exempt employees employed by Amazon.com Services, Inc. or Amazon.com, Inc. at any of Defendants’ facilities in
                                        California at any time during the period from July 12, 2013 and ending on the date of certification or as otherwise determined
                                        by the Court who are owed restitution as a result of Defendants’ business acts and practices that are found to be unlawful,
                                        deceptive, and/or unfair.


                                                                                                                                                              Econ One
                                                                             Page 2 of 2                                                                      5/19/2020
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 54 of 69 PageID #: 5072




                EXHIBIT
                   3
     Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 55 of 69 PageID #: 5073



                                    Formulas for Estimating Potential Principal Damages,
                               Pre-Judgment Interest, Derivative Penalties, and PAGA Penalties


        Applicable                                                 Statute of
         Class(es)                   Description                   Limitation                                       Formula

               (A)                        (B)                           (C)                                            (D)


Unpaid Wages
    Class 1;            Compensable Time Off-the-Clock                 7/12/2013 For each additional compensable minute off-the-clock per shift :
    Class 2                                                                      (1/60) x
                                                                                 Base Rate x
                                                                                 (# of Straight Time Shifts +
                                                                                 1.5 x # of Overtime Shifts +
                                                                                 2.0 x # of Double Time Shifts)

    Class 3             Unpaid Meal Premium Payments                   7/12/2013 Base Rate x
                                                                                 (# of Shifts Over 6.0 Hours -
                                                                                 # Meal Premium Payments Already Issued)

    Class 4             Unpaid Rest Premium Payments                   7/12/2013 Base Rate x
                                                                                 (# of Shifts of at Least 3.5 Hours -
                                                                                 # Rest Premium Payments Already Issued)

Pre-Judgment Interest
    Class 1;            Interest on Compensable Time Off-              7/12/2013 7% x
    Class 2;            the-Clock and Unpaid Meal/Rest                           # of Years Between Interest Accrual Date and Pay Date x
    Class 3;            Premium Payments                                         Potential Unpaid Wages Owed
    Class 4

Liquidated Damages
    Class 1;            Straight Time Pay for Compensable              7/12/2014 For each additional compensable minute off-the-clock per shift :
    Class 2             Time Off-the-Clock                                       (1/60) x
                                                                                 Base Rate x
                                                                                 # of Shifts

Derivative Penalties
    Class 9             Wage Statement Penalties                       7/12/2016 For each putative class member with unpaid wages :
                                                                                 $50 for the first pay period with unpaid wages;
                                                                                 $100 for each subsequent pay period with unpaid wages;
                                                                                 Maximum of $4,000

    Class 10            Waiting Time Penalties                         7/12/2014 Average Daily Wage x 30 Days

PAGA*
    Alleged Aggrieved   PAGA Penalties                                 7/12/2016 Penalty per Employee Pay Period (e.g. , $100, $200, etc.) x
    Employees                                                                    # of Violative Pay Periods



         * - 25% of the penalty amounts go to Alleged Aggrieved Employees, while 75% of the penalty amounts go to the State of California.




                                                                                                                                                    Econ One
                                                                                                                                                    5/19/2020
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 56 of 69 PageID #: 5074




                EXHIBIT
                  4A
                    Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 57 of 69 PageID #: 5075



                             Derivation of Potential Damages and Pre-Judgment Interest for
                                    Each Additional Compensable Minute Per Shift,
                                            July 12, 2013 through Present Day


                                                                                           Projected 10x to
                                                     In Timekeeping Production,       Population of Employees,          Projected through
                                                       July 12, 2013 - July 1, 2018   July 12, 2013 - July 1, 2018        May 19, 2020
                                                                   (A)                            (B)                             (C)

                                                                                                (A) x 10                    (B) x [1 + 0.379]


Principal Damages
  Estimating the number of shifts
      1. Straight Time (under 10 hours)                                     555,718                         5,557,180                7,663,351
      2. Overtime (at least 10 and under 12 hours)                          700,543                         7,005,430                9,660,488
      3. Double Time (over 12 hours)                                          1,347                           13,470                     18,575

  Estimating Unpaid Wages
      4. Straight Time (under 10 hours)              $                     121,980    $                    1,219,801    $           1,682,106
         [Row 1 x $13.17 x (1/60) ]
      5. Overtime (at least 10 and under 12 hours)   $                     230,654    $                    2,306,538    $           3,180,716
         [Row 2 x $13.17 x (1/60) ]
      6. Double Time (over 12 hours)                 $                         591    $                        5,913    $                8,154
         [Row 3 x $13.17 x (1/60) ]
      7. Total                                       $                     353,225    $                    3,532,252    $          4,870,976
         [Row 4 + Row 5 + Row 6 ]




                                                                                                                                         Econ One
                                                             Page 1 of 2                                                                5/19/2020
                   Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 58 of 69 PageID #: 5076



                            Derivation of Potential Damages and Pre-Judgment Interest for
                                   Each Additional Compensable Minute Per Shift,
                                           July 12, 2013 through Present Day


                                                                                      Projected 10x to
                                                In Timekeeping Production,       Population of Employees,       Projected through
                                                  July 12, 2013 - July 1, 2018   July 12, 2013 - July 1, 2018     May 19, 2020
                                                              (A)                            (B)                          (C)

                                                                                           (A) x 10                 (B) x [1 + 0.379]
Pre-Judgment Interest
  Multiplying Principal Damages by 23.94%
      8. For Straight Time Damages              $                      29,202    $                    292,020   $               402,696
         [Row 4 x 23.94% ]
      9. For Overtime Damages                   $                      55,219    $                    552,185   $               761,463
         [Row 5 x 23.94% ]
     10. For Double Time Damages                $                         142    $                      1,416   $                 1,952
         [Row 6 x 23.94% ]
     11. Total Pre-Judgment Interest            $                      84,562    $                    845,621   $           1,166,112
         [Row 8 + Row 9+ Row 10 ]



Potential Damages and Interest per
Putative Class Member, on Average
  Dividing Totals by 179,533
     12. Principal Damages                                                                                      $                 27.13
          [Row 7 / 179,533 ]
     13. Pre-Judgment Interest                                                                                  $                  6.50
         [Row 11/ 179,533 ]


                                                                                                                                  Econ One
                                                        Page 2 of 2                                                              5/19/2020
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 59 of 69 PageID #: 5077




                EXHIBIT
                  4B
                   Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 60 of 69 PageID #: 5078




                                 Derivation of Potential Liquidated Damages for
                                 Each Additional Compensable Minute Per Shift,
                                        July 12, 2014 through Present Day


                                                                                Projected 10x to
                                          In Timekeeping Production,       Population of Employees,          Projected through
                                            July 12, 2014 - July 1, 2018   July 12, 2014 - July 1, 2018        May 19, 2020
                                                       (A)                             (B)                             (C)

                                                                                     (A) x 10                    (B) x [1 + 0.474]


1. Estimated Number of Shifts at                               1,184,388                        11,843,880              17,457,879
   Facilities with Metal Detectors


2. Total Liquidated Damages              $                      259,973    $                    2,599,732    $          3,832,004
   [Row 1 x $13.17 x (1/60) ]


3. Liquidated Damages per                                                                                    $                21.34
   Putative Class Member, on Average
   [Row 2 / 179,533]




                                                                                                                             Econ One
                                                                                                                             5/19/2020
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 61 of 69 PageID #: 5079




                EXHIBIT
                  4C
                       Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 62 of 69 PageID #: 5080



                                    Derivation of Potential Damages and Pre-Judgment Interest for
                                            Potential Meal/Rest Premium Payments Owed,
                                                   July 12, 2013 through Present Day


                                                                                                Projected 10x to
                                                         In Amazon’s Data Production,      Population of Employees,          Projected through
                                                            July 12, 2013 - July 1, 2018   July 12, 2013 - July 1, 2018        May 19, 2020
                                                                        (A)                            (B)                             (C)
                                                                                                     (A) x 10                    (B) x [1 + 0.379]


Principal Damages
  Estimating the Number of Shifts
     1. Over 6.0 Hours                                                         1,126,031                        11,260,310                15,527,967
        (qualifying for at least one meal period)
     2. At least 3.5 Hours                                                     1,230,525                        12,305,250                16,968,940
        (qualifying for at least one rest period)


  Estimating the Number of Premium
  Payments Already Paid
     3. Meal Premium Payments                                                     19,743                          197,430                     272,256
     4. Rest Premium Payments                                                          0                                0                            0

  Estimating Meal/Rest Premium
  Payments Owed
     5. Total Meal Period Principal Damages              $                    14,569,813   $                 145,698,130     $         200,917,727
        [(Row 1 - Row 3) x $13.17 ]
     6. Total Rest Period Principal Damages              $                    16,206,014   $                 162,060,143     $        223,480,940
        [(Row 2 - Row 4) x $13.17 ]




                                                                                                                                              Econ One
                                                                Page 1 of 2                                                                  5/19/2020
                      Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 63 of 69 PageID #: 5081



                                 Derivation of Potential Damages and Pre-Judgment Interest for
                                         Potential Meal/Rest Premium Payments Owed,
                                                July 12, 2013 through Present Day


                                                                                             Projected 10x to
                                                      In Amazon’s Data Production,      Population of Employees,          Projected through
                                                         July 12, 2013 - July 1, 2018   July 12, 2013 - July 1, 2018        May 19, 2020
                                                                     (A)                            (B)                             (C)
                                                                                                  (A) x 10                    (B) x [1 + 0.379]
Pre-Judgment Interest
  Multiplying Potential Principal Damages by 23.94%
      7. For Meal Period Damages                      $                    3,488,013    $                    34,880,132   $          48,099,704
         [Row 5 x 23.94% ]
      8. For Rest Period Damages                      $                    3,879,720    $                    38,797,198   $          53,501,337
         [Row 6 x 23.94% ]


Potential Damages and Interest per
Putative Class Member, on Average
  Dividing totals by 179,533
      9. Meal Period Damages                                                                                              $               1,119.11
         [Row 5 / 179,533 ]
    10. Rest Period Damages                                                                                               $               1,244.79
         [Row 6 / 179,533 ]
    11. Interest on Meal Period Damages                                                                                   $                267.92
         [Row 7 / 179,533 ]
    12. Interest on Rest Period Damages                                                                                   $                298.00
         [Row 8 / 179,533 ]




                                                                                                                                            Econ One
                                                             Page 2 of 2                                                                   5/19/2020
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 64 of 69 PageID #: 5082




                EXHIBIT
                  4D
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 65 of 69 PageID #: 5083



                    Potential Waiting Time Penalties
             For Persons Terminated On or After July 12, 2014


                             Description                                    Calculation


1. Number of Likely Putative Class Members*                                              4,886

2. Average Shift Length Among Likely Putative Class Members*                              8.96

3. Average Base Rate Among Likely Putative Class Members*               $                12.84

4. Estimated Daily Wage Among Likely Putative Class Members             $              115.05
   [Row 2 x Row 3 ]
5. Projected Number of Putative Class Members**                                        48,860
   [10 x Row 1 ]
6. Estimated Potential Penalties**                                      $       168,640,290
   [Row 4 x Row 5 x 30 ]
7. Potential Penalties per Class Member, on Average                     $             3,451.50
   [Row 4 x 30]


  * - In Timekeeping/Payroll Production.
  ** - This calculation does not account for persons terminated after July 1, 2018.




                                                                                          Econ One
                                                                                          5/19/2020
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 66 of 69 PageID #: 5084




                EXHIBIT
                  4E
     Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 67 of 69 PageID #: 5085



                                                          Potential Wage Statement Penalties,
                                                           July 12, 2016 through Present Day


                                                                                                                                         Calculation

Identifying Relevant Dates and Time Period
     1. First date of Class Period for Derivative Wage Statement Class                                                                                  7/12/2016

     2. Present Day                                                                                                                                     5/19/2020

     3. Current Length of Wage Statement Class Period                                                                                                    3.85 years
        [(Row 2 - Row 1 + 1)/365.25 ]



Calculating Counts Based on Latest 3.85 Years of the Payroll Production*
     4. Number of Employees with Hours Worked in 41+ Pay Periods                                                                                             1,453

     5. Number of Employees with Hours Worked in 40 or Fewer Pay Periods                                                                                     5,799

     6. Number of Employees                                                                                                                                  7,252
        [Row 4 + Row 5 ]


     7. Number of Employee Pay Periods Among Employees with Hours Worked in 40 or Fewer Pay Periods                                                         66,976



Calculating Projected Counts
     8. Number of Employees with Hours Worked in 41+ Pay Periods                                                                                            14,530
        [Row 4 x 10 ]


     9. Number of Employees with Hours Worked in 40 or Fewer Pay Periods                                                                                    57,990
        [Row 5 x 10 ]


    10. Number of Employees                                                                                                                                 72,520
        [Row 6 x 10 ]


    11. Number of Employee Pay Periods Among Employees with Hours Worked in 40 or Fewer Pay Periods                                                       669,760
        [Row 7 x 10 ]



Calculating Penalties
    12. Among Employees with Hours Worked in 41+ Pay Periods                                                             $                              58,120,000
        [Row 8 x $4,000 ]


    13. Among Employees with Hours Worked in 40 or Fewer Pay Periods                                                     $                              64,076,500
        [Row 9 x $50 + (Row 11 - Row 9) x $100 ]


    14. Estimated Total Potential Wage Statement Penalties                                                               $                             122,196,500
        [Row 12 + Row 13 ]


    15. Estimated Potential Wage Statement Penalties per Class Member, on Average                                        $                                1,685.00
        [Row 14 / Row 10]



                          * - Amazon’s Data Production is current through July 1, 2018. 3.85 years prior to July 1, 2018 is August 21, 2014.




                                                                                                                                                            Econ One
                                                                                                                                                           5/19/2020
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 68 of 69 PageID #: 5086




                EXHIBIT
                  4F
Case 3:14-md-02504-DJH Document 269-3 Filed 05/21/20 Page 69 of 69 PageID #: 5087



                                             Potential PAGA Penalties
                                         July 12, 2016 through Present Day


                                                                                                            Calculation

  Deriving Estimates for the Number of Alleged Aggrieved Employees
  and their Number of Employee Pay Periods
       1. First date of PAGA Period                                                                                7/12/2016

       2. Present Day                                                                                              5/19/2020

       3. Current Length of Wage Statement Class Period                                                             3.85 years
          [(Row 2 - Row 1 + 1)/365.25]


       4. Number of Employees Appearing in                                                                              7,252
          Latest 3.85 Years of Data in the Payroll Production*


       5. Number of Employee Pay Periods Appearing in                                                                163,308
          Latest 3.85 years of Data in the Payroll Production


       6. Projected Number of Alleged Aggrieved Employees’ Pay Periods                                              1,633,080
          [Row 5 x 10 ]


       7. Average Number of Pay Periods per Alleged Aggrieved Employee                                                      22.5
          [Row 5 / Row 4 ]



  Multiplying the Number of Alleged Aggrieved Employees’ Pay Periods
  by the Dollar Amount per Alleged Violation
       8. $100 per Violation                                                                            $        163,308,000
          [Row 6 x $100 ]


       9. $200 per Violation                                                                            $        326,616,000
          [Row 6 x $200 ]


      10. $250 per Violation                                                                            $        408,270,000
          [Row 6 x $250 ]



  Calculating PAGA Penalties per Alleged Aggrieved Employee, on Average
      11. $100 per Violation                                                                            $             562.98
          [Row 7 x $100 x 25% ]


      12. $200 per Violation                                                                            $            1,125.95
          [Row 7 x $200 x 25% ]


      13. $250 per Violation                                                                            $            1,407.44
          [Row 7 x $250 x 25% ]



       * - Amazon’s Data Production is current through July 1, 2018. 3.85 years prior to July 1, 2018 is August 23, 2014.

                                                                                                                                   Econ One
                                                                                                                                   5/19/2020
